Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 1 of 41




                   EXHIBIT A
                         Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 2 of 41


       Generated on: This page was generated by TSDR on 2021-06-23 14:42:21 EDT
                 Mark: DIXIT




  US Serial Number: 87876082                                                        Application Filing Apr. 13, 2018
                                                                                                Date:
     US Registration 5678181                                                       Registration Date: Feb. 19, 2019
           Number:
   Filed as TEAS RF: Yes                                                          Currently TEAS RF: Yes
             Register: Principal
           Mark Type: Trademark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: Feb. 19, 2019
    Publication Date: Dec. 04, 2018



                                                                   Mark Information
          Mark Literal DIXIT
           Elements:
 Standard Character No
            Claim:
       Mark Drawing 5 - AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) INSTYLIZED FORM
              Type:
       Description of The mark consists of the stylized word "DIXIT" in the color slate gray and outlined in the color gold.
               Mark:
      Color Drawing: Yes
   Color(s) Claimed: The color(s) slate gray and gold is/are claimed as a feature of the mark.

                                                                 Foreign Information
    Priority Claimed: Yes
             Foreign 017652884                                                                Foreign Jan. 03, 2018
          Application                                                               Application Filing
            Number:                                                                             Date:
             Foreign 017652884                                                               Foreign Apr. 27, 2018
         Registration                                                              Registration Date:
            Number:
                Foreign EUROPEAN UNION                                                 Foreign Expiration Jan. 03, 2028
Application/Registration                                                                            Date:
               Country:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Computer gaming software; Games software; Interactive game software; Computer video game software; Virtual reality game software;
                       Computer application software for mobile phones, namely, software for games and gaming; Games software for use with video game
                       consoles; Computer game software for use with on-line interactive games; Computer software that permits games to be played;
                       Programmed video games contained on cartridges software; Computer software for the administration of on-line games and gaming;
                       Computer games programs downloaded via the internet software; Computer game software downloadable from a global computer
                  Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 3 of 41

                  network; Computer game software for use on mobile and cellular phones; Downloadable interactive entertainment software for playing
                  video games; Downloadable interactive entertainment software for playing computer games; Downloadable computer game software
                  via a global computer network and wireless devices; Downloadable computer games; Downloadable electronic game programs;
                  Interactive video game programs; Interactive computer game programs; Interactive multimedia game programs; Interactive multimedia
                  computer game programs; video games, namely, video game discs
    International 009 - Primary Class                                         U.S Class(es): 021, 023, 026, 036, 038
       Class(es):
    Class Status: ACTIVE
          Basis: 44(e)

            For: Collectible trading cards; trading cards other than for games; postcards; picture cards; booklets relating to parlour games, video games
                 and electronic board games
    International 016 - Primary Class                                         U.S Class(es): 002, 005, 022, 023, 029, 037, 038, 050
       Class(es):
    Class Status: ACTIVE
          Basis: 44(e)

            For: Parlour games; video games, namely, video game consoles; hand-held units for playing electronic games; electronic board games
    International 028 - Primary Class                                         U.S Class(es): 022, 023, 038, 050
       Class(es):
    Class Status: ACTIVE
          Basis: 44(e)

                                              Basis Information (Case Level)
      Filed Use: No                                                           Currently Use: No
       Filed ITU: Yes                                                         Currently ITU: No
      Filed 44D: Yes                                                          Currently 44E: Yes
      Filed 44E: No                                                           Currently 66A: No
      Filed 66A: No                                                     Currently No Basis: No
  Filed No Basis: No

                                              Current Owner(s) Information
   Owner Name: LIBELLUD
 Owner Address: 23 rue Alsace Lorraine
                86 000 Poitiers FRANCE
Legal Entity Type: COMPANY                                                 State or Country FRANCE
                                                                          Where Organized:

                                        Attorney/Correspondence Information
                                                                   Attorney of Record
  Attorney Name: LEIGH ANN LINDQUIST                                        Docket Number: S23610
Attorney Primary tm@sughrue.com                                               Attorney Email Yes
 Email Address:                                                                  Authorized:
                                                                     Correspondent
  Correspondent LEIGH ANN LINDQUIST
  Name/Address: SUGHRUE MION, PLLC
                2100 PENNSYLVANIA AVENUE, N.W.
                WASHINGTON, DISTRICT OF COLUMBIA UNITED STATES 20037
         Phone: 202-293-7060                                                             Fax: 202-293-7860
Correspondent e- tm@sughrue.com                                            Correspondent e- Yes
           mail:                                                            mail Authorized:
                                                                Domestic Representative
       Domestic LEIGH ANN LINDQUIST
  Representative
         Name:

                                                         Prosecution History
                       Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 4 of 41


                                                                                                         Proceeding
   Date             Description
                                                                                                         Number
May 26, 2021      ASSIGNMENT OF OWNERSHIP NOT UPDATED AUTOMATICALLY
Feb. 19, 2019     REGISTERED-PRINCIPAL REGISTER
Dec. 04, 2018     OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Dec. 04, 2018     PUBLISHED FOR OPPOSITION
Nov. 14, 2018     NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Oct. 26, 2018     LAW OFFICE PUBLICATION REVIEW COMPLETED                                              68123
Oct. 26, 2018     APPROVED FOR PUB - PRINCIPAL REGISTER
Oct. 22, 2018     TEAS/EMAIL CORRESPONDENCE ENTERED                                                    68123
Oct. 22, 2018     CORRESPONDENCE RECEIVED IN LAW OFFICE                                                68123
Oct. 17, 2018     TEAS RESPONSE TO SUSPENSION INQUIRY RECEIVED
Oct. 05, 2018     NOTIFICATION OF LETTER OF SUSPENSION E-MAILED                                        6332
Oct. 05, 2018     LETTER OF SUSPENSION E-MAILED                                                        6332
Oct. 05, 2018     SUSPENSION LETTER WRITTEN                                                            91239
Oct. 05, 2018     EXAMINER'S AMENDMENT ENTERED                                                         88888
Oct. 05, 2018     NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                         6328
Oct. 05, 2018     EXAMINERS AMENDMENT E-MAILED                                                         6328
Oct. 05, 2018     EXAMINERS AMENDMENT -WRITTEN                                                         91239
Sep. 11, 2018     NOTIFICATION OF NON-FINAL ACTION E-MAILED                                            6325
Sep. 11, 2018     NON-FINAL ACTION E-MAILED                                                            6325
Sep. 11, 2018     NON-FINAL ACTION WRITTEN                                                             91239
Aug. 20, 2018     TEAS/EMAIL CORRESPONDENCE ENTERED                                                    88889
Aug. 20, 2018     CORRESPONDENCE RECEIVED IN LAW OFFICE                                                88889
Aug. 20, 2018     TEAS RESPONSE TO OFFICE ACTION RECEIVED
Aug. 09, 2018     NOTIFICATION OF NON-FINAL ACTION E-MAILED                                            6325
Aug. 09, 2018     NON-FINAL ACTION E-MAILED                                                            6325
Aug. 09, 2018     NON-FINAL ACTION WRITTEN                                                             91239
Aug. 02, 2018     ASSIGNED TO EXAMINER                                                                 91239
May 04, 2018      PRELIMINARY/VOLUNTARY AMENDMENT - ENTERED                                            68123
May 03, 2018      ASSIGNED TO LIE                                                                      68123
Apr. 26, 2018     TEAS VOLUNTARY AMENDMENT RECEIVED
Apr. 21, 2018     NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

                                           TM Staff and Location Information
                                                          TM Staff Information - None
                                                                 File Location
   Current Location: PUBLICATION AND ISSUE SECTION                   Date in Location: Feb. 19, 2019

                                      Assignment Abstract Of Title Information
   Summary
 Total Assignments: 1                                                      Registrant: LIBELLUD

                                                     Assignment 1 of 1

          Conveyance: DISSOLUTION AND TRANSFER OF ALL ASSETS
          Reel/Frame: 7288/0805                                                  Pages: 7
     Date Recorded: May 08, 2021
           Supporting assignment-tm-7288-0805.pdf
          Documents:
                                                                   Assignor
                Name: LIBELLUD                                        Execution Date: Feb. 25, 2021
   Legal Entity Type: COMPANY                                        State or Country FRANCE
                                                                    Where Organized:
                                                                   Assignee
                Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 5 of 41

         Name: ASMODEE GROUP
Legal Entity Type: CORPORATION                      State or Country FRANCE
                                                   Where Organized:
       Address: 18 RUE JACQUELINE AURIOL
                QUARTIER VILLAROY
                GUYANCOURT, FRANCE 78280
                                               Correspondent
  Correspondent BREWSTER TAYLOR
         Name:
  Correspondent 1800 DIAGONAL RD.
       Address: SUITE 325
                ALEXANDRIA, VA 22314
                                           Domestic Representative
       Domestic STITES & HARBISON PLLC
  Representative
         Name:
       Domestic 1800 DIAGONAL RD.
  Representative SUITE 325
       Address: ALEXANDRIA, VA 22314
Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 6 of 41




                   EXHIBIT B
         Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 7 of 41




Amazon Services Business Solutions Agreement

General Terms

Welcome to Amazon Services Business Solutions, a suite of optional services for sellers including:
Selling on Amazon, Fulfillment by Amazon, Amazon Clicks, Transaction Processing Services, and the
Marketplace Web Service.

THIS AMAZON SERVICES BUSINESS SOLUTIONS AGREEMENT (THE "AGREEMENT") CONTAINS THE
TERMS AND CONDITIONS THAT GOVERN YOUR ACCESS TO AND USE OF THE SERVICES AND IS AN
AGREEMENT BETWEEN YOU OR THE BUSINESS YOU REPRESENT AND AMAZON. BY REGISTERING FOR
OR USING THE SERVICES, YOU (ON BEHALF OF YOURSELF OR THE BUSINESS YOU REPRESENT)
AGREE TO BE BOUND BY THE TERMS OF THIS AGREEMENT, INCLUDING THE SERVICE TERMS AND
PROGRAM POLICIES THAT APPLY FOR EACH COUNTRY FOR WHICH YOU REGISTER OR ELECT TO USE
A SERVICE (IN EACH CASE, THE "ELECTED COUNTRY").

As used in this Agreement, "we," "us," and "Amazon" means the applicable Amazon Contracting
Party and any of its applicable Affiliates, and "you" means the applicant (if registering for or using a
Service as an individual), or the business employing the applicant (if registering for or using a Service
as a business) and any of its Affiliates. Capitalized terms have the meanings given to them in this
Agreement. If there is a conflict among terms in this Agreement, the Program Policies will prevail over
any applicable Service Terms and the General Terms, and the applicable Service Terms will prevail
over the General Terms.

1. Enrollment.

To begin the enrollment process, you must complete the registration process for one or more of the
Services. Use of the Services is limited to parties that can lawfully enter into and form contracts under
applicable Law (for example, the Elected Country may not allow minors to use the Services). As part
of the application, you must provide us with your (or your business') legal name, address, phone
number and e-mail address. We may at any time cease providing any or all of the Services at our sole
discretion and without notice.

2. Service Fee Payments; Receipt of Sales Proceeds.

Fee details are described in the applicable Service Terms and Program Policies. You are responsible for
all of your expenses in connection with this Agreement. To use a Service, you must provide us with
valid credit card information from a credit card or credit cards acceptable by Amazon ("Your Credit
Card") as well as valid bank account information for a bank account or bank accounts acceptable by
Amazon (conditions for acceptance may be modified or discontinued by us at any time without notice)
("Your Bank Account"). You will use only a name you are authorized to use in connection with a
Service and will update all of the information you provide to us in connection with the Services as
necessary to ensure that it at all times remains accurate, complete, and valid. You authorize us (and
will provide us documentation evidencing your authorization upon our request) to verify your
information (including any updated information), to obtain credit reports about you from time to time,
to obtain credit authorizations from the issuer of Your Credit Card, and to charge Your Credit Card or
debit Your Bank Account for any sums payable by you to us (in reimbursement or otherwise). All
payments to you will be remitted to Your Bank Account through a banking network or by other means
specified by us.

If we determine that your actions or performance may result in returns, chargebacks,
claims, disputes, violations of our terms or policies, or other risks to Amazon or third
parties, then we may in our sole discretion withhold any payments to you for as long as we
determine any related risks to Amazon or third parties persist. For any amounts that we
determine you owe us, we may (a) charge Your Credit Card or any other payment
instrument you provide to us; (b) offset any amounts that are payable by you to us (in

                                                                                                        1
         Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 8 of 41



reimbursement or otherwise) against any payments we may make to you or amounts we
may owe you; (c) invoice you for amounts due to us, in which case you will pay the invoiced
amounts upon receipt; (d) reverse any credits to Your Bank Account; or (e) collect payment
or reimbursement from you by any other lawful means. If we determine that your account
has been used to engage in deceptive, fraudulent, or illegal activity, or to repeatedly violate
our Program Policies, then we may in our sole discretion permanently withhold any
payments to you. Except as provided otherwise, all amounts contemplated in this Agreement will be
expressed and displayed in the Local Currency, and all payments contemplated by this Agreement will
be made in the Local Currency.

In addition, we may require that you pay other amounts to secure the performance of your obligations
under this Agreement or to mitigate the risk of returns, chargebacks, claims, disputes, violations of
our terms or policies, or other risks to Amazon or third parties. These amounts may be refundable or
nonrefundable in the manner we determine, and failure to comply with terms of this Agreement,
including any applicable Program Policies, may result in their forfeiture.

As a security measure, we may, but are not required to, impose transaction limits on some or all
customers and sellers relating to the value of any transaction or disbursement, the cumulative value
of all transactions or disbursements during a period of time, or the number of transactions per day or
other period of time. We will not be liable to you: (i) if we do not proceed with a transaction or
disbursement that would exceed any limit established by us for a security reason, or (ii) if we permit a
customer to withdraw from a transaction because an Amazon Site or Service is unavailable following
the commencement of a transaction.

3. Term and Termination.

The term of this Agreement will start on the date of your completed registration for or use of a Service,
whichever occurs first, and continue until terminated by us or you as provided in this Agreement (the
"Term"). We may terminate or suspend this Agreement or any Service for any reason at any time by
notice to you. You may terminate this Agreement or any Service for any reason at any time by the
means then specified by Amazon. Termination or suspension of a Service will not terminate or
suspend any other Service unless explicitly provided. Upon termination, all rights and obligations of
the parties under this Agreement will terminate, except that Sections 2, 3, 4, 5, 6, 7, 8, 9, 11, 14, 15,
16, and 19 will survive termination. Any terms that expressly survive according to the applicable
Service Terms will also survive termination.

4. License.

You grant us a royalty-free, non-exclusive, worldwide, perpetual, irrevocable right and license to use,
reproduce, perform, display, distribute, adapt, modify, re-format, create derivative works of, and
otherwise commercially or non-commercially exploit in any manner, any and all of Your Materials, and
to sublicense the foregoing rights to our Affiliates and operators of Amazon Associated Properties;
provided, however, that we will not alter any of Your Trademarks from the form provided by you
(except to re-size trademarks to the extent necessary for presentation, so long as the relative
proportions of such trademarks remain the same) and will comply with your removal requests as to
specific uses of Your Trademarks (provided you are unable to do so using standard functionality made
available to you via the applicable Amazon Site or Service); provided further, however, that nothing in
this Agreement will prevent or impair our right to use Your Materials without your consent to the
extent that such use is allowable without a license from you or your Affiliates under applicable Law
(e.g., fair use under United States copyright law, referential use under trademark law, or valid license
from a third party).

5. Representations.

You represent and warrant to us that: (a) if you are a business, you are duly organized, validly
existing and in good standing under the Laws of the country in which your business is registered and
that you are registering for the Service(s) within such country; (b) you have all requisite right, power,

                                                                                                        2
         Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 9 of 41



and authority to enter into this Agreement, perform your obligations, and grant the rights, licenses,
and authorizations in this Agreement; (c) any information provided or made available by you or your
Affiliates to Amazon or its Affiliates is at all times accurate and complete; (d) you and your financial
institution(s) are not subject to sanctions or otherwise designated on any list of prohibited or
restricted parties or owned or controlled by such a party, including but not limited to the lists
maintained by the United Nations Security Council, the US Government (e.g., the US Department of
Treasury’s Specially Designated Nationals list and Foreign Sanctions Evaders list and the US
Department of Commerce’s Entity List), the European Union or its member states, or other applicable
government authority; and (e) you and all of your subcontractors, agents, and suppliers will comply
with all applicable Laws in your performance of your obligations and exercise of your rights under this
Agreement.

6. Indemnification.

You release us and agree to indemnify, defend, and hold harmless us, our Affiliates, and our and their
respective officers, directors, employees, representatives, and agents against any claim, loss, damage,
settlement, cost, expense, or other liability (including, without limitation, attorneys' fees) (each, a
"Claim") arising from or related to: (a) your actual or alleged breach of any obligations in this
Agreement; (b) any of Your Sales Channels other than Amazon Sites and Amazon Associated
Properties, Your Products (including their offer, sale, performance, and fulfillment), Your Materials, any
actual or alleged infringement of any Intellectual Property Rights by any of the foregoing, and any
personal injury, death, or property damage related thereto; (c) Your Personnel (including any act or
omission of Your Personnel or any Claim brought or directed by Your Personnel); or (d) Your Taxes.
You will use counsel reasonably satisfactory to us to defend each indemnified Claim. If at any time we
reasonably determine that any indemnified Claim might adversely affect us, we may take control of
the defense at our expense. You may not consent to the entry of any judgment or enter into any
settlement of a Claim without our prior written consent, which may not be unreasonably withheld.

7. Disclaimer & General Release.

a. THE AMAZON SITES AND THE SERVICES, INCLUDING ALL CONTENT, SOFTWARE, FUNCTIONS,
MATERIALS, AND INFORMATION MADE AVAILABLE ON OR PROVIDED IN CONNECTION WITH THE
SERVICES, ARE PROVIDED "AS-IS." AS A USER OF THE SERVICES, YOU USE THE AMAZON SITES,
THE SERVICES, THE MWS SITE, AND SELLER CENTRAL AT YOUR OWN RISK. TO THE FULLEST EXTENT
PERMISSIBLE BY LAW, WE AND OUR AFFILIATES DISCLAIM: (i) ANY REPRESENTATIONS OR
WARRANTIES REGARDING THIS AGREEMENT, THE SERVICES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT; (ii) IMPLIED WARRANTIES ARISING
OUT OF COURSE OF DEALING, COURSE OF PERFORMANCE, OR USAGE OF TRADE; AND (iii) ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM
OUR NEGLIGENCE. WE DO NOT WARRANT THAT THE FUNCTIONS CONTAINED IN THE AMAZON SITES
AND THE SERVICES WILL MEET YOUR REQUIREMENTS OR BE AVAILABLE, TIMELY, SECURE,
UNINTERRUPTED, OR ERROR FREE, AND WE WILL NOT BE LIABLE FOR ANY SERVICE INTERRUPTIONS,
INCLUDING BUT NOT LIMITED TO SYSTEM FAILURES OR OTHER INTERRUPTIONS THAT MAY AFFECT
THE RECEIPT, PROCESSING, ACCEPTANCE, COMPLETION, OR SETTLEMENT OF ANY TRANSACTIONS.

b. BECAUSE AMAZON IS NOT INVOLVED IN TRANSACTIONS BETWEEN CUSTOMERS AND SELLERS OR
OTHER PARTICIPANT DEALINGS, IF A DISPUTE ARISES BETWEEN ONE OR MORE PARTICIPANTS,
EACH PARTICIPANT RELEASES AMAZON (AND ITS AGENTS AND EMPLOYEES) FROM CLAIMS,
DEMANDS, AND DAMAGES (ACTUAL AND CONSEQUENTIAL) OF EVERY KIND AND NATURE, KNOWN
AND UNKNOWN, SUSPECTED AND UNSUSPECTED, DISCLOSED AND UNDISCLOSED, ARISING OUT OF
OR IN ANY WAY CONNECTED WITH SUCH DISPUTES.

8. Limitation of Liability.

WE WILL NOT BE LIABLE (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE,
PRODUCT LIABILITY, OR OTHER THEORY), OR OTHERWISE) TO YOU OR ANY OTHER PERSON FOR

                                                                                                           3
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 10 of 41



COST OF COVER, RECOVERY, OR RECOUPMENT OF ANY INVESTMENT MADE BY YOU OR YOUR
AFFILIATES IN CONNECTION WITH THIS AGREEMENT, OR FOR ANY LOSS OF PROFIT, REVENUE,
BUSINESS, OR DATA OR PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATING TO
THIS AGREEMENT, EVEN IF AMAZON HAS BEEN ADVISED OF THE POSSIBILITY OF THOSE COSTS OR
DAMAGES. FURTHER, OUR AGGREGATE LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED WILL NOT EXCEED AT ANY TIME THE TOTAL
AMOUNTS DURING THE PRIOR SIX MONTH PERIOD PAID BY YOU TO AMAZON IN CONNECTION WITH
THE PARTICULAR SERVICE GIVING RISE TO THE CLAIM.

9. Insurance.

If the gross proceeds from Your Transactions exceed the applicable Insurance Threshold during each
month over any period of three (3) consecutive months, or otherwise if requested by us, then within
thirty (30) days thereafter, you will maintain at your expense throughout the remainder of the Term
for each applicable Elected Country commercial general, umbrella or excess liability insurance with the
Insurance Limits per occurrence and in aggregate covering liabilities caused by or occurring in
conjunction with the operation of your business, including products, products/completed operations
and bodily injury, with policy(ies) naming Amazon and its assignees as additional insureds. At our
request, you will provide to us certificates of insurance for the coverage to the following address: c/o
Amazon, P.O. Box 81226, Seattle, WA 98108-1226, Attention: Risk Management.

10. Tax Matters.

As between the parties, you will be responsible for the collection, reporting, and payment of any and
all of Your Taxes, except to the extent that (i) Amazon automatically calculates, collects, or remits
taxes on your behalf according to applicable law; or (ii) Amazon expressly agrees to receive taxes or
other transaction-based charges on your behalf in connection with tax calculation services made
available by Amazon and used by you. You agree to and will comply with the Tax Policies. All fees and
payments payable by you to Amazon under this Agreement or the applicable Service Terms are
exclusive of any applicable taxes, deductions or withholding (including but not limited to cross-border
withholding taxes), and you will be responsible for paying Amazon any of Your Taxes imposed on such
fees and any deduction or withholding required on any payment.

11. Confidentiality.

During the course of your use of the Services, you may receive information relating to us or to the
Services, including but not limited to Amazon Transaction Information, that is not known to the
general public ("Confidential Information"). You agree that: (a) all Confidential Information will
remain Amazon's exclusive property; (b) you will use Confidential Information only as is reasonably
necessary for your participation in the Services; (c) you will not otherwise disclose Confidential
Information to any other Person; and (d) you will take all reasonable measures to protect the
Confidential Information against any use or disclosure that is not expressly permitted in this
Agreement. You may not issue any press release or make any public statement related to the Services,
or use our name, trademarks, or logo, in any way (including in promotional material) without our
advance written permission, or misrepresent or embellish the relationship between us in any way.

12. Force Majeure.

We will not be liable for any delay or failure to perform any of our obligations under this Agreement by
reasons, events or other matters beyond our reasonable control.

13. Relationship of Parties.

Subject to the Transaction Processing Service Terms (if the Elected Country for a Service is the United
States), you and we are independent contractors, and nothing in this Agreement will create any
partnership, joint venture, agency, franchise, sales representative, or employment relationship

                                                                                                       4
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 11 of 41



between us. You will have no authority to make or accept any offers or representations on our behalf.
This Agreement will not create an exclusive relationship between you and us. Nothing expressed or
mentioned in or implied from this Agreement is intended or will be construed to give to any person
other than the parties to this Agreement any legal or equitable right, remedy, or claim under or in
respect to this Agreement. This Agreement and all of the representations, warranties, covenants,
conditions, and provisions in this Agreement are intended to be and are for the sole and exclusive
benefit of Amazon, you, and customers. As between you and us, you will be solely responsible for all
obligations associated with the use of any third party service or feature that you permit us to use on
your behalf, including compliance with any applicable terms of use. You will not make any statement,
whether on your site or otherwise, that would contradict anything in this section.

14. Use of Amazon Transaction Information.

You will not, and will cause your Affiliates not to, directly or indirectly: (a) disclose any Amazon
Transaction Information (except that you may disclose that information solely as necessary for you to
perform your obligations under this Agreement if you ensure that every recipient uses the information
only for that purpose and complies with the restrictions applicable to you related to that information);
(b) use any Amazon Transaction Information for any marketing or promotional purposes whatsoever,
or otherwise in any way inconsistent with our or your privacy policies or applicable Law; (c) contact a
Person that has ordered Your Product with the intent to collect any amounts in connection therewith or
to influence that Person to make an alternative transaction; (d) disparage us, our Affiliates, or any of
their or our respective products or services or any customer; or (e) target communications of any kind
on the basis of the intended recipient being an Amazon Site user. In addition, you may only use tools
and methods that we designate to communicate with Amazon Site users regarding Your Transactions,
including for the purpose of scheduling, communicating, or cancelling the fulfillment of Your Products.
The terms of this Section 14 do not prevent you from using other information that you acquire without
reference to Amazon Transaction Information for any purpose, even if that information is identical to
Amazon Transaction Information, provided that you do not target communications on the basis of the
intended recipient being an Amazon Site user.

15. Suggestions and Other Information.

If you or any of your Affiliates elect to provide or make available suggestions, comments, ideas,
improvements, or other feedback or materials to us in connection with or related to any Amazon Site
or Service (including any related Technology), we will be free to use, disclose, reproduce, modify,
license, transfer and otherwise distribute, and exploit any of the foregoing information or materials in
any manner. In order to cooperate with governmental requests, to protect our systems and customers,
or to ensure the integrity and operation of our business and systems, we may access and disclose any
information we consider necessary or appropriate, including but not limited to user contact details, IP
addresses and traffic information, usage history, and posted content. If we make suggestions on using
the Services, you are responsible for any actions you take based on our suggestions.

16. Modification.

We may amend any of the terms and conditions contained in this Agreement at any time and at our
sole discretion. Any changes will be effective upon the posting of such changes on Seller Central, on
the MWS Site, or on the applicable Amazon Site, and you are responsible for reviewing these locations
and informing yourself of all applicable changes or notices. All notice of changes to the General Terms
and the Service Terms will be posted for at least 30 days. Changes to Program Policies may be made
without notice to you. You should refer regularly to Seller Central and the MWS Site, as applicable, to
review the current Agreement (including the Service Terms and Program Policies) and to be sure that
the items you offer can be offered via the applicable Service. YOUR CONTINUED USE OF A SERVICE
AFTER AMAZON'S POSTING OF ANY CHANGES WILL CONSTITUTE YOUR ACCEPTANCE OF SUCH
CHANGES OR MODIFICATIONS.

17. Password Security.


                                                                                                      5
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 12 of 41



Any password we provide to you may be used only during the Term to access Seller Central (or other
tools we provide, including the MWS Site, as applicable) to use the Services, electronically accept Your
Transactions, and review your completed transactions. You are solely responsible for maintaining the
security of your password. You may not disclose your password to any third party (other than third
parties authorized by you to use your account in accordance with this Agreement) and are solely
responsible for any use of or action taken under your password. If your password is compromised, you
must immediately change your password.

18. Export.

You will not directly or indirectly export, re-export, transmit, or cause to be exported, re-exported or
transmitted, any commodities, software or technology to any country, individual, corporation,
organization, or entity to which such export, re-export, or transmission is restricted or prohibited,
including any country, individual, corporation, organization, or entity under sanctions or embargoes
administered by the United Nations, US Departments of State, Treasury or Commerce, the European
Union, or any other applicable government authority.

19. Miscellaneous.

The Governing Laws will govern this Agreement, without reference to rules governing choice of laws or
the Convention on Contracts for the International Sale of Goods. If the Elected Country is Japan,
Amazon and you both consent that any dispute with Amazon or its Affiliates or claim relating in any
way to your use of the Services or this Agreement as it relates to your use of the Services in Japan
will be adjudicated in the Governing Courts, and you consent to exclusive jurisdiction and venue in the
Governing Courts. If the Elected Country is the United States, Canada, or Mexico, Amazon and you
both consent that any dispute with Amazon or its Affiliates or claim relating in any way to
this Agreement or your use of the Services will be resolved by binding arbitration as
described in this paragraph, rather than in court, except that (i) you may assert claims in a small
claims court that is a Governing Court if your claims qualify and (ii) you or we may bring suit in the
Governing Courts, submitting to the jurisdiction of the Governing Courts and waiving our respective
rights to any other jurisdiction, to enjoin infringement or other misuse of intellectual property rights.
There is no judge or jury in arbitration, and court review of an arbitration award is limited.
However, an arbitrator can award on an individual basis the same damages and relief as a
court (including injunctive and declaratory relief or statutory damages), and must follow
the terms of this Agreement as a court would. To begin an arbitration proceeding, you must send
a letter requesting arbitration and describing your claim to our registered agent, CSC Services of
Nevada, Inc., 2215-B Renaissance Drive, Las Vegas, NV 89119. The arbitration will be conducted by
the American Arbitration Association (AAA) under its rules, including the AAA's Supplementary
Procedures for Consumer-Related Disputes. Payment of all filing, administration and arbitrator fees
will be governed by the AAA's rules. We will reimburse those fees for claims totaling less than $10,000
unless the arbitrator determines the claims are frivolous. Likewise, Amazon will not seek attorneys'
fees and costs from you in arbitration unless the arbitrator determines the claims are frivolous. You
may choose to have the arbitration conducted by telephone, based on written submissions, or in
person at a mutually agreed location. Amazon and you each agree that any dispute resolution
proceedings will be conducted only on an individual basis and not in a class, consolidated or
representative action. If for any reason a claim proceeds in court rather than in arbitration Amazon
and you each waive any right to a jury trial.

You may not assign this Agreement, by operation of law or otherwise, without our prior written
consent. Subject to that restriction, this Agreement will be binding on, inure to, and be enforceable
against the parties and their respective successors and assigns. We may perform any of our
obligations or exercise any of our rights under this Agreement through one or more of our Affiliates.
Our failure to enforce your strict performance of any provision of this Agreement will not constitute a
waiver of our right to enforce such provision or any other provision of this Agreement subsequently.




                                                                                                           6
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 13 of 41



We have the right in our sole discretion to determine the content, appearance, design, functionality,
and all other aspects of the Services, including by redesigning, modifying, removing, or restricting
access to any of them.

Because Amazon is not your agent (except for the limited purpose set out in the Transaction
Processing Service Terms (if the Elected Country for a Service is the United States)), or the
customer’s agent for any purpose, Amazon will not act as either party's agent in connection with
resolving any disputes between participants related to or arising out of any transaction.

We will send all notices and other communications regarding this Agreement to you at the e-mail
addresses you designated for notifications and updates in your program application or within Seller
Central or the MWS Site, as applicable, or by any other means then specified by Amazon. We may also
communicate with you electronically and in other media, and you consent to such communications
regardless of any "E-mail Preferences" (or similar preferences or requests) you may have indicated on
the applicable Amazon Site, on Seller Central, on the MWS Site, or by any other means. You may
change your e-mail addresses and certain other information in Seller Central and the MWS Site, as
applicable. You will ensure that all of your information is up to date and accurate at all times. You
must send all notices and other communications relating to Amazon to our Merchant Services Team by
using the Contact Us form.

This Agreement incorporates and you accept the applicable Service Terms and Program Policies, which
Amazon may modify from time to time. If any provision of this Agreement is deemed unlawful, void,
or for any reason unenforceable, then that provision will be deemed severable from these terms and
conditions and will not affect the validity and enforceability of any remaining provisions. If the Elected
Country is Canada, then it is the express wish of the parties that this Agreement and the applicable
Service Terms and Program Policies have been drafted in English. (The following is a French
translation of the preceding sentence: Si le pays de service est le Canada, les parties conviennent que
la présente autorisation et tous les termes et conditions applicables s'y rattachant soient rédigés en
anglais.) If the Elected Country is any country other than Japan, we may make available translations
to this Agreement and the applicable Service Terms and Program Policies, but the English version will
control. This Agreement represents the entire agreement between the parties with respect to the
Services and related subject matter and supersedes any previous or contemporaneous oral or written
agreements and understandings.

Definitions

As used in this Agreement, the following terms have the following meanings:

"Affiliate" means, with respect to any entity, any other entity that directly or indirectly controls, is
controlled by, or is under common control with that entity.

"Amazon Associated Properties" means any website or other online point of presence, mobile
application, service or feature, other than an Amazon Site, through which any Amazon Site, or
products or services available on any of them, are syndicated, offered, merchandised, advertised, or
described.

"Amazon Contracting Party" means the party outlined below.

      • If the Elected Country is Canada:

                Service                          Amazon Contracting Party

Selling on Amazon                           Amazon Services International, Inc.

Selling on Amazon (if your account is
                                            Amazon Services Contracts, Inc.
enabled to list Optional Coverage Plans)


                                                                                                           7
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 14 of 41




Fulfillment by Amazon                       Amazon.com.ca, Inc.                            •

Amazon Clicks                               Amazon Services International, Inc.


      • If the Elected Country is Japan:

                Service                          Amazon Contracting Party                  •

Selling on Amazon                           Amazon Japan G.K.

Fulfillment by Amazon                       Amazon Japan G.K.

Amazon Clicks                               Amazon Japan G.K.


      • If the Elected Country is Mexico:

                Service                          Amazon Contracting Party                  •

                                            Servicios Comerciales Amazon México
Selling on Amazon
                                            S. de R.L. de C.V.

                                            Servicios Comerciales Amazon México
Fulfillment by Amazon
                                            S. de R.L. de C.V.

                                            Servicios Comerciales Amazon México
Amazon Clicks
                                            S. de R.L. de C.V.


      • If the Elected Country is the United States:

                Service                          Amazon Contracting Party                  •

Selling on Amazon                           Amazon Services LLC

Selling on Amazon (if your account is
                                            Amazon Services Contracts, Inc.
enabled to list Optional Coverage Plans)

Fulfillment by Amazon                       Amazon Services LLC

Amazon Clicks                               Amazon Services LLC

                                            Amazon Payments, Inc., Amazon
                                            Capital Services, Inc., or Amazon
Transaction Processing Services
                                            Services, LLC, according to the
                                            Transaction Processing Services Terms


      • If you register for or use the Marketplace Web Service, the Amazon Contracting Party is the
          Contracting Party that provides the applicable Service you use in connection with the
          Marketplace Web Service.

"Amazon Site" means, as applicable, the CA Amazon Site, the JP Amazon Site, the MX Amazon Site,
or the US Amazon Site.

"Amazon Transaction Information" means, collectively, Order Information and any other data or
information acquired by you or your Affiliates from Amazon, its Affiliates, or otherwise as a result of
this Agreement, the transactions contemplated by this Agreement, or the parties' performance under
this Agreement.



                                                                                                          8
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 15 of 41



"CA Amazon Site" means the website, the primary home page of which is identified by the url
www.amazon.ca, and any successor or replacement of such website.

"Content" means copyrightable works under applicable Law and content protected by database rights
under applicable Law.

"Excluded Products" means the items described on the applicable Restricted Products pages in
Seller Central, any other applicable Program Policy, or any other information made available to you by
Amazon.

"Governing Courts" means the applicable one of the following:

      • the state or Federal court in King County, Washington (if the Elected Country is Canada,
          Mexico, or the United States),
      • Tokyo District Court or Tokyo Summary Court depending upon the amount of the claim made
          (if the Elected Country is Japan).

"Governing Laws" means the applicable one of the following:

      • the laws of the State of Washington, United States together with the Federal Arbitration Act
           and other applicable federal law (if the Elected Country is Canada, Mexico, or the United
           States),
      • the laws of Japan (if the Elected Country is Japan).

"Insurance Limits" means the applicable one of the following:

      • One Million Canadian Dollars ($1,000,000) (if the Elected Country is Canada),
      • One Hundred Million Japanese Yen (¥100,000,000) (if the Elected Country is Japan),
      • Ten Million Mexican Pesos ($10,000,000) (if the Elected Country is Mexico),
      • One Million U.S. Dollars ($1,000,000) (if the Elected Country is the United States).

"Insurance Threshold" means the applicable one of the following:

      • Ten Thousand Canadian Dollars ($10,000) (if the Elected Country is Canada),
      • One Million Japanese Yen (¥1,000,000) (if the Elected Country is Japan),
      • One Hundred Thousand Mexican Pesos ($100,000) (if the Elected Country is Mexico),
      • Ten Thousand U.S. Dollars ($10,000) (if the Elected Country is the United States).

"Intellectual Property Right" means any patent, copyright, Trademark, domain name, moral right,
trade secret right, or any other intellectual property right arising under any Laws and all ancillary and
related rights, including all rights of registration and renewal and causes of action for violation,
misappropriation or infringement of any of the foregoing.

"JP Amazon Site" means that website, the primary home page of which is identified by the url
www.amazon.co.jp, and any successor or replacement of such website.

"Law" means any law, ordinance, rule, regulation, order, license, permit, judgment, decision, or other
requirement, now or in the future in effect, of any governmental authority (e.g., on a federal, state, or
provincial level, as applicable) of competent jurisdiction.

"Local Currency" means the applicable one of the following:

      • U.S. Dollars (if the Elected Country is the United States),


                                                                                                        9
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 16 of 41



      • Canadian Dollars (if the Elected Country is Canada),
      • Mexican Pesos (if the Elected Country is Mexico),
      • Japanese Yen (if the Elected Country is Japan).

"MX Amazon Site" means the website, the primary home page of which is identified by the url
www.amazon.com.mx, and any successor or replacement of such website.

"MWS Site" means that website (and any successor or replacement of such website), the primary
homepage of which is currently located at http://developer.amazonservices.com/.

"Optional Coverage Plans" means warranties, extended service plans and related offerings, in each
case as determined by us, that you offer.

"Order Information" means, with respect to any of Your Products ordered through an Amazon Site,
the order information and shipping information that we provide or make available to you.

"Person" means any individual, corporation, partnership, limited liability company, governmental
authority, association, joint venture, division, or other cognizable entity, whether or not having
distinct legal existence.

"Program Policies" means all terms, conditions, policies, guidelines, rules, and other information on
the applicable Amazon Site, on Seller Central, or on the MWS Site, including those shown on the
"Policies and Agreements" section of Seller Central or elsewhere in the "Help" section of Seller Central
(and, for purposes of the Fulfillment by Amazon Service, specifically including the FBA Guidelines).

"Sales Proceeds" means the gross proceeds from any of Your Transactions, including (a) all shipping
and handling, gift wrap and other charges; (b) taxes and customs duties to the extent specified in the
applicable Tax Policies; and (c) in the case of invoiced orders, any amounts that customers fail to pay
to us or our Affiliates on or before the applicable invoice due date.

"Seller Central" means the online portal and tools made available by Amazon to you, for your use in
managing your orders, inventory, and presence on a particular Amazon Site or any other online point
of presence.

"Service" means each of the following services: Selling on Amazon, Fulfillment by Amazon, Amazon
Clicks (including Amazon Sponsored Products), the Marketplace Web Service, and, if the Elected
Country for a Service is the United States, the Transaction Processing Services, together in each case
with any related services and materials we make available.

"Service Terms" means the service terms applicable to each Service, which are made part of this
Agreement upon the date you elect to register for or use the applicable Service, and any subsequent
modifications we make to those terms.

"Technology" means any: (a) ideas, procedures, processes, systems, methods of operation,
concepts, principles, and discoveries protected or protectable under the Laws of any jurisdiction; (b)
interfaces, protocols, glossaries, libraries, structured XML formats, specifications, grammars, data
formats, or other similar materials; and (c) software, hardware, code, technology, or other functional
item.

"Trademark" means any trademark, service mark, trade dress (including any proprietary "look and
feel"), trade name, other proprietary logo or insignia, or any other source or business identifier,
protected or protectable under any Laws.

"US Amazon Site" means that website, the primary home page of which is identified by the url
www.amazon.com, and any successor or replacement of such website.

                                                                                                      10
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 17 of 41



"Your Materials" means all Technology, Your Trademarks, Content, Your Product information, data,
materials, and other items or information provided or made available by you or your Affiliates to
Amazon or its Affiliates.

"Your Personnel" means any third party warranting, administering or otherwise involved in the offer,
sale, performance, or fulfillment of Your Products, including any of your employees, representatives,
agents, contractors, or subcontractors.

"Your Product" means any product or service (including Optional Coverage Plans) that you: (a) have
offered through the Selling on Amazon Service; (b) have made available for advertising through the
Amazon Clicks Service; or (c) have fulfilled or otherwise processed through the Fulfillment by Amazon
Service.

"Your Sales Channels" means all sales channels and other means through which you or any of your
Affiliates offers products or services, other than physical stores.

"Your Taxes" means any and all sales, goods and services, use, excise, premium, import, export,
value added, consumption, and other taxes, regulatory fees, levies (specifically including
environmental levies), or charges and duties assessed, incurred, or required to be collected or paid for
any reason (a) in connection with any advertisement, offer or sale of products or services by you on or
through or in connection with the Services; (b) in connection with any products or services provided
for which Your Products are, directly or indirectly, involved as a form of payment or exchange; or
(c) otherwise in connection with any action, inaction, or omission of you or your Affiliates, or any
Persons providing products or services, or your or their respective employees, agents, contractors, or
representatives, for which Your Products are, directly or indirectly, involved as a form of payment or
exchange. Also, if the Elected Country is the United States, Mexico, Canada, or Japan as it is used in
the Fulfillment by Amazon Service Terms, this defined term also means any of the types of taxes,
duties, levies, or fees mentioned above that are imposed on or collectible by Amazon or any of its
Affiliates in connection with or as a result of fulfillment services including the storage of inventory or
packaging of Your Products and other materials owned by you and stored by Amazon, shipping, gift
wrapping, or other actions by Amazon in relation to Your Products pursuant to the Fulfillment by
Amazon Service Terms.

"Your Trademarks" means Trademarks of yours that you provide to us: (a) in non-text form for
branding purposes; and (b) separate from (and not embedded or otherwise incorporated in) any
product specific information or materials.

"Your Transaction" means any sale of Your Product(s) through an Amazon Site.

Selling on Amazon Service Terms

The Selling on Amazon Service ("Selling on Amazon") is a Service that allows you to offer certain
products and services directly on the Amazon Sites.

These Selling on Amazon Service Terms are part of the Agreement, but, unless specifically provided
otherwise, concern and apply only to your participation in Selling on Amazon. BY REGISTERING FOR
OR USING THE SELLING ON AMAZON SERVICE, YOU (ON BEHALF OF YOURSELF OR THE BUSINESS
YOU REPRESENT) AGREE TO BE BOUND BY THE AGREEMENT, INCLUDING THESE SELLING ON
AMAZON SERVICE TERMS. NOTWITHSTANDING THE PREVIOUS SENTENCE, IF YOU HAVE
ENTERED INTO A SEPARATE AGREEMENT THAT PERMITS YOU TO OFFER YOUR PRODUCTS
THROUGH A PARTICULAR AMAZON SITE (E.G., A MERCHANTS@ AMAZON.COM PROGRAM
AGREEMENT, MERCHANTS @AMAZON.CO.JP PROGRAM AGREEMENT OR ANY PREDECESSOR
OF THOSE AGREEMENTS), THEN TO THE EXTENT THAT YOU CONTINUE TO LIST AND SELL
YOUR PRODUCTS ON THAT AMAZON SITE PURSUANT TO SUCH SEPARATE AGREEMENT,
TRANSACTIONS OF YOUR PRODUCTS ON THAT AMAZON SITE AND ANY TAX SERVICES WE



                                                                                                       11
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 18 of 41



MAKE AVAILABLE UNDER THAT AGREEMENT ARE GOVERNED BY THE TERMS OF THAT
AGREEMENT AND NOT BY THESE SELLING ON AMAZON SERVICE TERMS.

S-1 Your Product Listings and Orders.

S-1.1 Products and Product Information. You will provide in the format we require accurate and
complete Required Product Information for each product or service that you offer through any Amazon
Site and promptly update that information as necessary to ensure it at all times remains accurate and
complete. You will also ensure that Your Materials, Your Products (including packaging) and your offer
and subsequent sale of any of the same on any Amazon Site comply with all applicable Laws (including
all minimum age, marking and labeling requirements) and do not contain any sexually explicit (except
to the extent expressly permitted under our applicable Program Policies), defamatory or obscene
materials. You may not provide any information for, or otherwise seek to offer any Excluded Products
on any Amazon Sites; or provide any URL Marks for use, or request that any URL Marks be used, on
any Amazon Site. If you offer a product for sale on an Amazon Site that requires a warning under
California Health & Safety Code Section 25249.6 (a “Proposition 65 Warning”) you (a) will provide us
with such warning in the manner specified in our Program Policies, (b) agree that our display of a
Proposition 65 Warning on a product detail page is confirmation of our receipt of that warning, and (c)
will only revise or remove a Proposition 65 Warning for a product when the prior warning is no longer
legally required.

S-1.2 Product Listing; Merchandising; Order Processing. We will enable you to list Your Products
on a particular Amazon Site, and conduct merchandising and promote Your Products as permitted by
us (including via the Amazon Associated Properties or any other functions, features, advertising, or
programs on or in connection with the applicable Amazon Site). We may use mechanisms that rate, or
allow shoppers to rate, Your Products and your performance as a seller and Amazon may make these
ratings and feedback publicly available. We will provide Order Information to you for each order of
Your Products through the applicable Amazon Site. We will also receive all Sales Proceeds on your
behalf for each of these transactions and will have exclusive rights to do so, and will remit them to
you in accordance with these Selling on Amazon Service Terms. We may permit certain customers to
place invoiced orders for Your Products, in which case remittance of Sales Proceeds may be delayed
according to each customer’s invoicing terms. You will accept and fulfill invoiced orders in the same
manner as you accept and fulfill non-invoiced orders, except as otherwise provided in this Agreement.

S-1.3 Shipping and Handling Charges. For Your Products ordered by customers on or through an
Amazon Site that are not fulfilled using Fulfillment by Amazon, you will determine the shipping and
handling charges subject to our Program Policies and standard functionality (including any category-
based shipping and handling charges we determine, such as for products offered by sellers on the
Individual selling plan and BMVD Products generally). When we determine the shipping and handling
charges, you will accept them as payment in full for your shipping and handling. Please refer to the
Fulfillment by Amazon Service Terms for Your Products that are fulfilled using Fulfillment by Amazon.

S-1.4 Credit Card Fraud and Unpaid Invoices. We will bear the risk of (a) credit card fraud (i.e., a
fraudulent purchase arising from the theft and unauthorized use of a third party's credit card
information) occurring in connection with Your Transactions, and (b) late payments or defaults by
customers in connection with invoiced orders for Your Products, except, in each case, in connection
with Seller-Fulfilled Products that are not fulfilled strictly in accordance with the Order Information and
Shipment Information. You will bear all other risk of fraud or loss. We may in our sole discretion
withhold for investigation, refuse to process, restrict shipping destinations for, stop, and/or cancel any
of Your Transactions. You will stop or cancel orders of Your Products if we ask you to do so. If you
have already transferred Your Products to a carrier or shipper when we ask you to stop or cancel an
order, you will use commercially reasonable efforts to stop or cancel delivery of that order. You will
refund any customer (in accordance with Section S-2.2) that has been charged for an order that we
stop or cancel.

S-2 Sale and Fulfillment; Refunds and Returns.



                                                                                                        12
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 19 of 41



S-2.1 Sale and Fulfillment. Other than as described in the Fulfillment by Amazon Service Terms for
each Amazon Site for which you register or use the Selling on Amazon Service, you will: (a) source,
offer, sell and fulfill your Seller-Fulfilled Products, and source and, offer and sell your Amazon-Fulfilled
Products, in each case in accordance with the terms of the applicable Order Information, this
Agreement, and all terms provided by you or us and displayed on the applicable Amazon Site at the
time of the order and be solely responsible for and bear all risk for those activities; (b) package each
of Your Products in a commercially reasonable manner complying with all applicable packaging and
labeling requirements and ship each of Your Products on or before its Expected Ship Date; (c) retrieve
Order Information at least once each business day; (d) only cancel Your Transactions as permitted
pursuant to your terms and conditions appearing on the applicable Amazon Site at the time of the
applicable order or as may be required under this Agreement; (e) fulfill Your Products throughout the
Elected Country (except to the extent prohibited by Law or this Agreement); (f) provide to Amazon
information regarding fulfillment and order status and tracking (to the extent available), in each case
as requested by us using the processes designated by us, and we may make any of this information
publicly available; (g) comply with all Street Date instructions; (h) ensure that you are the seller of
each of Your Products; (i) include an order-specific packing slip, and, if applicable, any tax invoices,
within each shipment of Your Products; (j) identify yourself as the seller of each of Your Products on
all packing slips or other information included or provided in connection with Your Products and as the
Person to which a customer may return the applicable product; and (k) except as expressly permitted
by this Agreement, not send customers emails confirming orders or fulfillment of Your Products. If any
of Your Products are fulfilled using Fulfillment by Amazon, the Fulfillment by Amazon Service Terms for
the applicable Amazon Site will apply to the storage, fulfillment, and delivery of such Amazon-Fulfilled
Products.

S-2.2 Cancellations, Returns, and Refunds. The Amazon Refund Policies for the applicable Amazon
Site will apply to Your Products. Subject to Section F-6, for any of Your Products fulfilled using
Fulfillment by Amazon, you will promptly accept, calculate, and process cancellations, returns, refunds,
and adjustments in accordance with this Agreement and the Amazon Refund Policies for the applicable
Amazon Site, using functionality we enable for your account. Without limiting your obligations, we
may in our sole discretion accept, calculate, and process cancellations, returns, refunds, and
adjustments for the benefit of customers. You will route any payments to customers in connection
with Your Transactions through Amazon. We will make any payments to customers in the manner we
determine, and you will reimburse us for all amounts we pay.

S-3 Problems with Your Products.

S-3.1 Delivery Errors and Nonconformities; Recalls. You are solely responsible for any non-
performance, non-delivery, misdelivery, theft, or other mistake or act in connection with the
fulfillment of Your Products, except to the extent caused by: (a) credit card fraud for which we are
responsible under Section S-1.4; or (b) our failure to make available to you Order Information as it
was received by us or resulting from address verification. Notwithstanding the previous sentence, for
those of Your Products that are fulfilled using Fulfillment by Amazon, if any, the Fulfillment by Amazon
Service Terms for the applicable Amazon Site will apply to non-delivery, misdelivery, theft, or other
mistake or act in connection with the fulfillment of those of Your Products. You are also responsible for
any non-conformity or defect in, any public or private recall of, or safety alert of any of Your Products
or other products provided in connection with Your Products. You will notify us promptly as soon as
you have knowledge of any public or private recalls, or safety alerts of Your Products or other products
provided in connection with Your Products.

S-3.2 A-to-z Guarantee and Chargebacks. If we inform you that we have received or initiated a
claim under the "A-to-z Guarantee" offered on a particular Amazon Site, or any chargeback or other
dispute, concerning one of Your Transactions, you will deliver to us in a format and manner we specify:
(a) proof of fulfillment of Your Product(s) (as applicable); (b) the applicable Amazon order
identification number; (c) a description of Your Product(s) (as applicable); and (d) any terms provided
by you or us and displayed on the Amazon Site at the time of the transaction in question. If you fail to
comply with the prior sentence, or if the claim, chargeback, or dispute is not caused by: (i) credit card
fraud for which we are responsible under Section S-1.4; or (ii) our failure to make your Order
Information available as the same was received by us or resulting from address verification, then you

                                                                                                         13
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 20 of 41



will promptly reimburse us in accordance with the Service Fee Payments section of this Agreement for
the amount of the customer purchase (including the Purchase Price, all associated shipping and
handling charges and all taxes, but excluding any associated Referral Fees retained and not subject to
refund by Amazon) and all associated credit card association, bank, or other payment processing, re-
presentment and/or penalty fees associated with the original purchase and any chargeback or refund,
in each case to the extent paid or payable by us or our Affiliates. If the Elected Country is Japan and
we receive or initiate a claim under the "A-to-z Guarantee" concerning one of Your Transactions and
we determine that we are responsible for that claim then we will purchase the returned products from
the customer.

S-4 Parity with Your Sales Channels.

Subject to this Section S-4, you are free to determine which of Your Products you wish to offer on a
particular Amazon Site. You will maintain parity between the products you offer through Your Sales
Channels and the products you list on any Amazon Site by ensuring that : (a) the Purchase Price and
every other term of offer or sale of Your Product (including associated shipping and handling charges,
Shipment Information, any "low price" guarantee, rebate or discount, any free or discounted products
or other benefit available as a result of purchasing one or more other products, and terms of
applicable cancellation, return and refund policies) is at least as favorable to Amazon Site users as the
most favorable terms upon which a product is offered or sold via Your Sales Channels (excluding
consideration of Excluded Offers); (b) customer service for Your Products is at least as responsive and
available and offers at least the same level of support as the most favorable customer services offered
in connection with any of Your Sales Channels (this requirement does not apply to customer service
for payment-related issues on Your Transactions, which we will provide); and (c) the Content, product
and service information, and other information under Section S-1.1 regarding Your Products that you
provide to us is of at least the same level of quality as the highest quality information displayed or
used in Your Sales Channels. If you become aware of any non-compliance with (a) above, you will
promptly compensate adversely affected customers by making appropriate refunds to them in
accordance with Section S-2.2. For Amazon-Fulfilled Products, if the shipping and handling charges
associated with the sale and fulfillment of any of Your Products offered on an Amazon Site are
included (and not separately stated) in the item price listed for Your Product (collectively a "Shipping
Inclusive Purchase Price"), then the parity obligation in (a) above will be satisfied if the Shipping
Inclusive Purchase Price and each other term of offer or sale for the product on the Amazon Site are at
least as favorable to Amazon Site users as the purchase price and each other term of offer or sale for
the product (including any and all separately stated shipping and handling charges) pursuant to which
the product or service is offered or sold via any of Your Sales Channels.

S-5 Compensation.

You will pay us: (a) the applicable Referral Fees; (b) any applicable Variable Closing Fee; (c) the non-
refundable Selling on Amazon Subscription Fee in advance each month; and (d) any other applicable
fees described in this Agreement (including any applicable Program Policies). "Selling on Amazon
Subscription Fee" means the fee specified as such on the Selling on Amazon Fee Schedule for the
applicable Amazon Site at the time such fee is payable. With respect to each of Your Transactions:
(i) "Sales Proceeds" has the meaning set out in this Agreement; (ii) "Variable Closing Fee" means
the applicable fee, if any, as specified on the Variable Closing Fee Schedule for the applicable Amazon
Site; and (iii) "Referral Fee" means the applicable fee based on the Sales Proceeds from Your
Transaction through the applicable Amazon Site specified on the Selling on Amazon Fee Schedule for
that Amazon Site at the time of Your Transaction, based on the categorization by Amazon of the type
of product that is the subject of Your Transaction; provided, however, that Sales Proceeds will not
include any shipping charges set by us in the case of Your Transactions that consist solely of products
fulfilled using Fulfillment by Amazon.

S-6 Remittance of Sales Proceeds & Refunds.

Except as otherwise stated in this Agreement, we will remit to you your available balance on a bi-
weekly (14 day) (or at our option, more frequent) basis, which may vary for each Elected Country. For


                                                                                                      14
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 21 of 41



each remittance, your available balance is equal to any Sales Proceeds not previously remitted to you
as of the applicable Remittance Calculation Date (which you will accept as payment in full for Your
Transactions), less: (a) the Referral Fees; (b) the applicable Variable Closing Fee; (c) any Selling on
Amazon Subscription Fees; (d) any other applicable fees described in this Agreement (including any
applicable Program Policies); (e) any amounts we require you to maintain in your account balance
pursuant to this Agreement (including payments withheld pursuant to Section 2 of the General Terms,
Section S-1.4, and applicable Program Policies); and (f) any taxes that Amazon automatically
calculates, collects and remits to a tax authority according to applicable law, as specified in the Tax
Policies.

We may establish a reserve on your account based on our assessment of risks to Amazon or third
parties posed by your actions or performance, and we may modify the amount of the reserve from
time to time at our sole discretion.

When you either initially provide or later change Your Bank Account information, the Remittance
Calculation Date may be deferred by up to 14 days. For sellers that registered after October 30, 2011
and are on the Individual selling plan, the remittance amount will not include Sales Proceeds from the
14-day period before the date of remittance. If you refund money to a customer in connection with
one of Your Transactions, and the refund is routed through us (or our Affiliate), on the next available
Remittance Calculation Date we will refund to you the amount of the Referral Fee paid by you to us
attributable to the amount of the customer refund (including refunded taxes and customs duties only
to the extent specified in the applicable Tax Policies), less the Refund Administration Fee for each of
Your Products refunded that is not a BMVD Product, which amount we may retain as an administrative
fee; provided, however, that in the case of a complete refund of Sales Proceeds for a Media Product,
we will refund to you the full amount of any Variable Closing Fee paid by you to us (and in the case of
a partial refund of Sales Proceeds for a Media Product, we will not refund to you any portion of any
Variable Closing Fee paid by you to us). We will remit any amounts to be refunded by us pursuant to
this subsection from time to time together with the next remittance to be made by us to you.
“Refund Administration Fee” means the applicable fee described on the Refund Administration Fee
Schedule for the applicable Amazon Site.

Net Sales Proceeds from non-invoiced orders will be credited to your available balance when they are
received by us or our Affiliates. Sales Proceeds from invoiced orders will be credited to your available
balance: (a) if you have elected in advance to pay a fee to accelerate remittance of Sales Proceeds
from invoiced orders, on the day all of Your Products included in an invoiced orders are shipped; or (b)
otherwise, no later than the seventh day following the date that an invoiced order becomes due.

S-7 Control of Amazon Sites.

We have the right in our sole discretion to determine the content, appearance, design, functionality,
and all other aspects of the Amazon Sites, including by redesigning, modifying, removing, or
restricting access to any of them, and by suspending, prohibiting, or removing any listing.

S-8 Effect of Termination.

Upon termination of these Selling on Amazon Service Terms in connection with a particular Amazon
Site, all rights and obligations of the Parties under these Selling on Amazon Service Terms with regard
to such Amazon Site will be extinguished, except that the rights and obligations of the Parties with
respect to Your Transactions occurring during the Term will survive the termination or expiration of
the Term.

Selling on Amazon Definitions

"Amazon-Fulfilled Products" means any of Your Products that are fulfilled using the Fulfillment by
Amazon Service.



                                                                                                        15
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 22 of 41



"Amazon Refund Policies" means the return and refund policies published on the applicable
Amazon Site and applicable to products and services offered via that Amazon Site.

"BMVD Product" means any book, magazine or other publication, sound recording, video recording,
and/or other media product in any format, including any subscription, in each case excluding any
software product, computer game, and/or video game.

"Excluded Offer" means any discount, rebate, promotional offer, or other term of offer and/or sale
that you: (a) have attempted to make available through a particular Amazon Site but that we do not
honor or support (but only until such time as we honor or support the same on such Amazon Site); or
(b) make available solely to third parties that either (i) purchase products solely for resale and who
are not end users of such products (i.e., wholesale purchasers), or (ii) if the Elected Country is Canada,
Mexico, or the United States, have affirmatively elected and opted-in to participate in your or one of
your Affiliates' membership-based customer loyalty or customer incentive programs.

"Expected Ship Date" means, with respect to any of Your Products, either: (a) the end of the
shipping availability period (which begins as of the date on which the relevant order is placed by the
customer), or the shipping availability date, as applicable, specified by you in the relevant
inventory/product data feed for Your Product; or (b) if you do not specify shipping availability
information in such inventory/product data feed or that Your Product is in a product category that
Amazon designates as requiring shipment within two (2) business days, two (2) business days after
the date on which the relevant order is placed by the customer.

"Media Product" means any book, magazine or other publication, sound recording, video recording,
software product, computer game, videogame, or other media product in any format, including any
related subscription, offered through an Amazon Site.

"Purchase Price" means the total amount payable or paid for Your Product (including taxes and
shipping and handling charges only to the extent specified in the applicable Tax Policies).

"Remittance Calculation Date" is the date that is two (2) business days prior to the date of
remittance (the "Remittance Calculation Date").

"Required Product Information" means, with respect to each of Your Products in connection with a
particular Amazon Site, the following (except to the extent expressly not required under the applicable
Program Policies): (a) description, including as applicable, location-specific availability and options,
scheduling guidelines and service cancellation policies; (b) SKU and UPC/EAN/JAN numbers, and other
identifying information as Amazon may reasonably request; (c) information regarding in-stock status
and availability, shipping limitations or requirements, and Shipment Information (in each case, in
accordance with any categorizations prescribed by Amazon from time to time); (d) categorization
within each Amazon product category and browse structure as prescribed by Amazon from time to
time; (e) digitized image that accurately depicts only Your Product, complies with all Amazon image
guidelines, and does not include any additional logos, text or other markings; (f) Purchase Price;
(g) shipping and handling charge (in accordance with our standard functionality); (h) any text,
disclaimers, warnings, notices, labels, warranties, or other content required by applicable Law to be
displayed in connection with the offer, merchandising, advertising, or sale of Your Product; (i) any
vendor requirements, restocking fees or other terms and conditions applicable to such product that a
customer should be aware of prior to purchasing the product; (j) brand; (k) model; (l) product
dimensions; (m) weight; (n) a delimited list of technical specifications; (o) SKU and UPC/EAN/JAN
numbers (and other identifying information as we may reasonably request) for accessories related to
Your Product that is available in our catalog; (p) the state or country Your Product ships from; and
(q) any other information reasonably requested by us (e.g., the condition of used or refurbished
products; and invoices and other documentation demonstrating the safety and authenticity of Your
Products).

"Seller-Fulfilled Products" means any of Your Products that are not fulfilled using the Fulfillment by
Amazon Service.

                                                                                                         16
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 23 of 41



"Shipment Information" means, with respect to any of Your Products, the estimated or promised
shipment and delivery date.

"Street Date" means the date(s), if any, specified by the manufacturer, distributor, and/or licensor
of a product as the date before which specified information regarding such product (e.g., title of a
book) should not be disclosed publicly, or such product should not be delivered or otherwise made
available to customers.

"URL Marks" means any Trademark, or any other logo, name, phrase, identifier, or character string,
that contains or incorporates any top level domain (e.g., .com, .edu, .ca, .fr, .jp) or any variation of a
top level domain (e.g., dot com, dotcom, net, or com).

"Your Transaction" is defined in the General Terms of this Agreement; however, as used in these
Selling on Amazon Service Terms, it means any and all such transactions through Selling on Amazon
only.

Fulfillment by Amazon Service Terms

Fulfillment by Amazon ("FBA") provides fulfillment and associated services for Your Products.

These FBA Service Terms are part of the Agreement, and, unless specifically provided otherwise,
concern and apply only to your participation in FBA. BY REGISTERING FOR OR USING FBA, YOU (ON
BEHALF OF YOURSELF OR THE BUSINESS YOU REPRESENT) AGREE TO BE BOUND BY THE
AGREEMENT, INCLUDING THESE FBA SERVICE TERMS. You expressly agree that Amazon may engage
its Affiliate(s) or a third party in order to complete one or more of the fulfillment and associated
services outlined below.

If the Elected Country is Japan, the following applies to you: Notwithstanding anything to the contrary
in the Agreement, if there should be any subject matter specified in the "Standard Storage Bailment
Terms and Conditions (Hyoujun Soko Kitaku Yakkan – Otsu)" that is not specified in the Agreement,
including these FBA Service Terms, upon your request, such provision will be determined by discussion
and mutual agreement of the parties.

Fulfillment Services

F-1 Your Products

Once you are accepted into FBA, you must apply to register each product you offer that you wish to
include in the FBA program. We may refuse registration in FBA of any product, including on the basis
that it is an FBA Excluded Product or that it violates applicable Program Policies. You may at any time
withdraw registration of any of Your Products from FBA.

F-2 Product and Shipping Information

You will, in accordance with applicable Program Policies, provide in the format we require accurate and
complete information about Your Products registered in FBA, and will provide Fulfillment Requests for
any Units fulfilled using FBA that are not sold through an Amazon Site ("Multi-Channel Fulfillment
Units"). You will promptly update any information about Your Products in accordance with our
requirements and as necessary so that the information is at all times accurate and complete.

F-3 Shipping to Amazon

F-3.1 Except as otherwise provided in Section F-3.4 and Section F-5, FBA is limited to Units that are
shipped to and from fulfillment centers located within the applicable Elected Country, to be delivered
to customers in the same Elected Country only. You will ship Units to us in accordance with applicable

                                                                                                        17
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 24 of 41



Program Policies. You will be responsible for all costs incurred to ship the Units to the shipping
destination (including costs of freight and transit insurance) and Amazon will not pay any shipping
costs. You are responsible for payment of all customs, duties, taxes, and other charges. In the case of
any improperly packaged or labeled Unit, we may return the Unit to you at your expense (pursuant to
Section F-7) or re-package or re-label the Unit and charge you an administrative fee.

F-3.2 You will not deliver to us, and we may refuse to accept, any shipment or Unsuitable Unit.

F-3.3 We may, at our option, allow you to ship Units at your expense (as described in Section F-9.2)
to fulfillment centers using discounted shipping rates that we may make available to you for certain
carriers. In such event, you will use the processes and supply the information that we require for you
to obtain such discounted rates. You also must comply with standard operating procedures, weight
and size restrictions, and other shipping requirements of the applicable carriers. If we provide you
with the estimated shipping costs prior to shipment, you acknowledge and agree that actual shipping
costs may vary from such estimates. In addition, if the weight of the Unit, as determined by the
applicable carrier, differs from that submitted by you to us for purposes of determining the estimated
shipping costs, then: (a) you may be charged more than the estimated shipping costs if the carrier
determines that such Unit weighs more than as submitted by you; or (b) you may be charged the full
amount of the estimated shipping costs even if the carrier determines the weight to be less than that
submitted by you. You will not use carrier account information (e.g., carrier account number, amount
of shipping rates, etc.) for any purpose, nor disclose such information to any third party, and you will
protect such information as Amazon's confidential information in accordance with Section 11 of the
General Terms of this Agreement. As between you, us, and the applicable carrier, you will be the
shipper of record, and we will make payment to the carrier with respect to the shipment of all Units
using such discounted rates. Title and risk of loss for any Unit shipped using discounted rates provided
by us under this Section will remain with you, and our provision of such shipping rates will not create
any liability or responsibility for us with respect to any delay, damage, or loss incurred during
shipment. You authorize the applicable carrier to provide us with all shipment tracking information.

F-3.4 If you ship Units from outside the applicable Elected Country to fulfillment centers, you will list
yourself as the importer/consignee and nominate a customs broker. If Amazon is listed on any import
documentation, Amazon reserves the right to refuse to accept the Units covered by the import
documents and any costs assessed against or incurred by Amazon will be collected from Your Bank
Account, deducted from amounts payable to you, or by other method at our election.

F-4 Storage

We will provide storage services as described in these FBA Service Terms once we confirm receipt of
delivery. We will keep electronic records that track inventory of Units by identifying the number of
Units stored in any fulfillment center. We will not be required to physically mark or segregate Units
from other inventory units (e.g., products with the same Amazon standard identification number)
owned by us, our Affiliates or third parties in the applicable fulfillment center(s). If we elect to
commingle Units with such other inventory units, both parties agree that our records will be sufficient
to identify which products are Units. We may move Units among facilities. If there is a loss of or
damage to any Units while they are being stored, we will, as your sole remedy, reimburse you in
accordance with the FBA Guidelines, and you will, at our request, provide us a valid tax invoice for the
compensation paid to you. If we reimburse you for a Unit, we will be entitled to dispose of the Unit
pursuant to Section F-7. This reimbursement is our total liability for any duties or obligations that we
or our agents or representatives may have and is your only right or remedy. At all other times, you
will be solely responsible for any loss of, or damage to, any Units. Our confirmed receipt of delivery
does not: (a) indicate or imply that any Unit has been delivered free of loss or damage, or that any
loss or damage to any Unit later discovered occurred after confirmed receipt of delivery; (b) indicate
or imply that we actually received the number of Units of Your Product(s) specified by you for such
shipment; or (c) waive, limit, or reduce any of our rights under this Agreement. We reserve the right
to impose, and change from time to time, scheduling restrictions and volume limitations on the
delivery and storage of your inventory in fulfillment centers, and you will comply with any of these
restrictions or limitations.


                                                                                                       18
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 25 of 41



F-5 Fulfillment

As part of our fulfillment services, we will ship Units from our inventory of Your Products to the
shipping addresses in the Elected Country included in valid customer orders, or submitted by you as
part of a Fulfillment Request. We may ship Units together with products purchased from other
merchants, including any of our Affiliates. We also may ship Units separately that are included in a
single Fulfillment Request. If you participate in our export fulfillment services, we will also ship Your
Products that we determine to be eligible (each, a "Foreign-Eligible Product") to Foreign Addresses
within countries we determine to be eligible for foreign shipments, subject to the additional terms on
foreign shipments in the applicable FBA Guidelines.

F-6 Customer Returns

F-6.1 You will be responsible for and will accept and process returns of, and provide refunds and
adjustments for, any Multi-Channel Fulfillment Units in accordance with the Agreement (including the
applicable Program Policies).

F-6.2 We will receive and process returns of any Amazon Fulfillment Units that were shipped to
addresses within the Elected Country in accordance with the terms of your Seller Agreement, these
FBA Service Terms, and the Program Policies. Any Sellable Units that are also Amazon Fulfillment
Units and that are properly returned will be placed back into the inventory of Your Products in the FBA
Program. We may fulfill customer orders for Your Products with any returned Amazon Fulfillment Units.
Except as provided in Section F-7, you will retake title of all Units that are returned by customers.

F-6.3 Subject to Section F-7, we will, at your direction, either return or dispose of any Unit that is
returned to us by a customer and that we determine is an Unsuitable Unit.

F-6.4 If Amazon receives a customer return of a Multi-Channel Fulfillment Unit, you will direct us to
return or dispose of the Unit at your own cost failing which we may dispose of the Unit as provided in
Section F-7.

F-7 Returns to You and Disposal

F-7.1 You may, at any time, request that Units be returned to you or that we dispose of Units.

F-7.2 We may return Units to you for any reason, including upon termination of these FBA Service
Terms. Returned Units will be sent to your designated shipping address. However, if (a) the
designated shipping address we have for you is outdated or incorrect, (b) you have not provided or,
upon our request, confirmed a designated shipping address in the Elected Country, or (c) we cannot
make arrangements for you to pay for the return shipment, then the Unit(s) will be deemed
abandoned and we may elect to dispose of them in our sole discretion.

We may dispose of any Unsuitable Unit (and you will be deemed to have consented to our action): (i)
immediately if we determine in our sole discretion that the Unit creates a safety, health, or liability
risk to Amazon, our personnel, or any third party; (ii) if you fail to direct us to return or dispose of any
Unsuitable Unit within thirty (30) days after we notify you that the Unit has been recalled; or (iii) if
you fail to direct us to return or dispose of any Unsuitable Unit within thirty (30) days (or as otherwise
specified in the applicable Program Policies) after we notify you. In addition, you will reimburse us for
expenses we incur in connection with any Unsuitable Units.

F-7.3 We may dispose of any Unit we are entitled to dispose of (including any Unsuitable Units) in the
manner we prefer. Title to each disposed Unit will transfer to us at no cost to us as necessary for us to
dispose of the Unit, and we will retain all proceeds, if any, received from the disposal.




                                                                                                         19
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 26 of 41



F-7.4 You will promptly notify us of any recalls or potential recalls, or safety alerts of any of Your
Products and cooperate and assist us in connection with any recalls or safety alerts, including by
initiating the procedures for returning items to you under our standard processes. You will be
responsible for all costs and expenses you, we or any of our or your Affiliates incur in connection with
any recall or potential recall or safety alerts of any of Your Products (including the costs to return,
store, repair, liquidate, or deliver to you or any vendor any of these products).

F-8 Customer Service

F-8.1 For Multi-Channel Fulfillment Units we will have no customer service obligations other than to
pass any inquiries to your attention at the contact you provide, and to make available a reasonable
amount of information regarding the status of the fulfillment of Your Products if you request it and if
and to the extent we possess the requested information. You will ensure that all of your policies and
messaging to your customers regarding shipping of Your Products and other fulfillment-related
matters, reflect our policies and requirements, including with regard to shipping methods, returns, and
customer service; and, you will conspicuously display on your website(s), in emails or in other media
or communications any specific disclosures, messaging, notices, and policies we require.

F-8.2 We will be responsible for and have sole discretion regarding all customer service issues relating
to packaging, handling and shipment, and customer returns, refunds, and adjustments related to
Amazon Fulfillment Units. We will have the right to determine whether a customer will receive a
refund, adjustment or replacement for any Amazon Fulfillment Unit and to require you to reimburse us
where we determine you have responsibility in accordance with the Agreement (including these FBA
Service Terms and the Program Policies). Except as provided in this Section F-8 regarding any Amazon
Fulfillment Units, customer service will be handled in accordance with your Seller Agreement.

F-8.3 In situations relating to Amazon Fulfillment Units where the wrong item was delivered or the
item was damaged or lost or is missing, unless we determine that the basis for such request is caused
by you or any of your employees, agents, or contractors, we will, as your sole and exclusive remedy
and at our option: (a) for any Amazon Fulfillment Unit, (i) ship a replacement Unit to the customer
and reimburse you in accordance with the FBA Guidelines for the replacement Unit, or (ii) process a
refund to the customer and reimburse you in accordance with the FBA Guidelines for the Unit; or (b)
for any Multi-Channel Fulfillment Unit, reimburse you in accordance with the FBA Guidelines for the
Unit (and you will, at our request, provide us a valid tax invoice for the compensation paid to you).
Any customer refund will be processed in accordance with the Selling on Amazon and the Transaction
Processing Service Terms (if the Elected Country for a Service is the United States). Notwithstanding
the Selling on Amazon Service Terms, we will be entitled to retain the applicable fees payable to us
under the Selling on Amazon Service Terms and these FBA Service Terms, respectively. Except as
expressly provided in this Section F-8.3, you will be responsible for all costs associated with any
replacement or return.

F-8.4 If we provide a replacement Unit or refund as described in Section F-8.3 to a customer and that
customer returns the original Unit to us, we will be entitled to dispose of the Unit pursuant to Section
F-7, or, if it is a Sellable Unit, we may, at our option, place such Unit back into your inventory in
accordance with Section F-6. If we do put a Unit back into your inventory, you will reimburse us for
the applicable Replacement Value (as described in the FBA Guidelines) of the returned Unit. Any
replacement Unit shipped by us under these FBA Service Terms will be deemed to be, and will be
treated in the same manner as, an order and sale of such Unit from you to the customer via the
applicable Amazon Site or Service in accordance with, and subject to, the terms and conditions of this
Agreement and your Seller Agreement.

F-9 Compensation for Fulfillment Services

F-9.1 Handling and Storage Fees. You will pay us the applicable fees described in the applicable
Fulfillment by Amazon Fee Schedule. You will be charged the Storage Fees beginning on the day (up
to midnight) that the Unit arrives at a fulfillment center and is available for fulfillment by Amazon (or
in the case of any Unsuitable Unit, the arrival day (up to midnight)), until the earlier of: (a) the day

                                                                                                        20
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 27 of 41



(up to midnight) we receive a valid customer order for such product or a request from you to return or
dispose of the Unit; or (b) the day (up to midnight) we actually ship the Unit to your designated return
location or dispose of the Unit.

F-9.2 Shipping and Gift Wrap. For any Amazon Fulfillment Units we will determine the amounts
charged to the customer for shipping and gift wrap services for the Units that we fulfill through the
FBA Program. As between you and us, these charges will be your charges to the customer, and we will
report them to you. We will charge you (and you will pay us) a fee equal to the amount of such
charges to the customer. In the case of shipments of Units sold through the Amazon Site that qualify
for the "Free Shipping" promotion, the amounts charged to the customer for shipping the Selling on
Amazon Units that Amazon fulfills will first be charged to the customer and will next be deducted from
the total charges to the customer as your promotion and Amazon will not charge you the fee described
above. If you ship Units to us using the shipping rates that we may make available pursuant to
Section F-3.3, you will reimburse us for the actual amounts charged to us by the applicable carrier for
such shipments.

F-9.3 Proceeds. We may keep all proceeds of any Units that we dispose of or to which title transfers,
including returned, damaged, or abandoned Units. You will have no security interest, lien, or other
claim to the proceeds that we receive in connection with the sale, fulfillment, and/or shipment of these
Units.

F-10 Indemnity

In addition to your obligations under Section 6 of the General Terms of this Agreement, you also agree
to indemnify, defend, and hold harmless us, our Affiliates, and our and their respective officers,
directors, employees, representatives, and agents against any Claim that arises from or relates to: (a)
the Units (whether or not title has transferred to us, and including any Unit that we identify as yours
pursuant to Section F-4 regardless of whether such Unit is the actual item you originally sent to us),
including any personal injury, death, or property damage; (b) the shipment, export, or delivery of
Your Products to Foreign Addresses (including with respect to any classification data and other
information provided by you to us in connection therewith, and notwithstanding any rights we have
under Section F-5 or any certifications we may make in connection with the shipment, export, or
delivery of Your Products); (c) any of Your Taxes or the collection, payment, or failure to collect or pay
Your Taxes; and, if applicable (d) any sales, use, value added, personal property, gross receipts,
excise, franchise, business, or other taxes or fees, or any customs, duties, or similar assessments
(including penalties, fines, or interest on any of the foregoing) imposed by any government or other
taxing authority in connection with the shipment of Foreign-Eligible Products to Foreign Addresses
(collectively, "Foreign Shipment Taxes").

F-11 Release

You, on behalf of yourself and any successors, subsidiaries, Affiliates, officers, directors, shareholders,
employees, assigns, and any other person or entity claiming by, through, under, or in concert with
them (collectively, the "Releasing Parties"), irrevocably acknowledge full and complete satisfaction
of and unconditionally and irrevocably release and forever fully discharge Amazon and each of our
Affiliates, and any and all of our and their predecessors, successors, and Affiliates, past and present,
as well as each of our and their partners, officers, directors, shareholders, agents, employees,
representatives, attorneys, and assigns, past and present, and each of them and all Persons acting by,
through, under, or in concert with any of them (collectively, the "Released Parties"), from any and
all claims, obligations, demands, causes of action, suits, damages, losses, debts, or rights of any kind
or nature, whether known or unknown, suspected or unsuspected, absolute or contingent, accrued or
unaccrued, determined or speculative (collectively, "Losses") which the Releasing Parties now own or
hold or at any time have owned or held or in the future may hold or own against the Released Parties,
or any of them, arising out of, resulting from, or in any way related to the shipment, export, or
delivery of Your Products to Foreign Addresses, including any tax registration or collection obligations.
You, on behalf of yourself and all other Releasing Parties, recognize that you, and each of them, may
have some Losses, whether in tort, product liability, contract, warranty, or otherwise, against the


                                                                                                        21
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 28 of 41



Released Parties of which you, or any of them, are totally unaware and unsuspecting, or which may
arise or accrue after the date you register for or use FBA, which the Releasing Parties are giving up by
agreeing to these FBA Service Terms. It is your intention in agreeing to these FBA Service Terms that
these FBA Service Terms will deprive the Releasing Parties of each and all such Losses and prevent the
Releasing Party from asserting any such Losses against the Released Parties, or any of them. In
addition to the foregoing, you acknowledge, on behalf of yourself and all other Releasing Parties that
you are familiar with Section 1542 of the Civil Code of the State of California, as follows:

"A general release does not extend to claims which the creditor does not know or suspect
to exist in his favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor."

You, on behalf of yourself and all other Releasing Parties, expressly waive and relinquish any rights
that you had or may have under Section 1542 of the Civil Code of the State of California or any similar
provision of the law of any other jurisdiction, to the full extent that you may lawfully waive all such
rights pertaining to the subject matter of these FBA Service Terms.

F-12 Disclaimer

IN ADDITION TO THE DISCLAIMER IN SECTION 7 OF THE GENERAL TERMS OF THIS AGREEMENT, WE
DISCLAIM ANY DUTIES OF A BAILEE OR WAREHOUSEMAN, AND YOU WAIVE ALL RIGHTS AND
REMEDIES OF A BAILOR (WHETHER ARISING UNDER COMMON LAW OR STATUTE OR OTHERWISE),
RELATED TO OR ARISING OUT OF ANY POSSESSION, STORAGE, OR SHIPMENT OF YOUR PRODUCTS
BY US OR OUR AFFILIATES OR ANY OF OUR OR THEIR CONTRACTORS OR AGENTS.

F-13 Effect of Termination

Following any termination of the Agreement or these FBA Service Terms in connection with a
particular Elected Country, we will, as directed by you, return to you or dispose of the Units held in
that Elected Country as provided in Section F-7. If you fail to direct us to return or dispose of the Units
within thirty (30) days (or as otherwise specified in the applicable Program Policies) after termination,
then we may elect to return and/or dispose of the Units in whole or in part, as provided in Section F-7,
and you will be deemed to have consented to our actions. Upon any termination of these FBA Service
Terms in connection with a particular Elected Country, all rights and obligations of the parties under
these FBA Service Terms in connection with such Elected Country will be extinguished, except that the
rights and obligations of the parties under Sections F-1, F-2, F-3, F-4, F-5, F-6, F-7, F-8, F-9, F-11, F-
12, and F-13 with respect to Units received or stored by Amazon as of the date of termination will
survive the termination.

F-14 Tax Matters

You understand and acknowledge that storing Units at fulfillment centers may create tax nexus for you
in any country, state, province, or other localities in which your Units are stored, and you will be solely
responsible for any taxes owed as a result of such storage. If any Foreign Shipment Taxes or Your
Taxes are assessed against us as a result of performing services for you in connection with the FBA
Program or otherwise pursuant to these FBA Service Terms, you will be responsible for such Foreign
Shipment Taxes and Your Taxes and you will indemnify and hold Amazon harmless from such Foreign
Shipment Taxes and Your Taxes as provided in Section F-10 of these FBA Service Terms.

F-15 Additional Representation

In addition to your representations and warranties in Section 5 of the General Terms of this
Agreement, you represent and warrant to us that: (a) you have valid legal title to all Units and all
necessary rights to distribute the Units and to perform under these FBA Service Terms; (b) you will
deliver all Units to us in new condition (or in such condition otherwise described by you in the
applicable Your Product listing) and in a merchantable condition; (c) all Units and their packaging will

                                                                                                        22
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 29 of 41



comply with all applicable marking, labeling, and other requirements required by Law; (d) no Unit is or
will be produced or manufactured, in whole or in part, by child labor or by convict or forced labor; (e)
you and all of your subcontractors, agents, and suppliers involved in producing or delivering Units will
strictly adhere to all applicable Laws of the Elected Country, its territories, and all other countries
where Units are produced or delivered, regarding the operation of their facilities and their business
and labor practices, including working conditions, wages, hours, and minimum ages of workers; and (f)
that all Foreign-Eligible Products (i) can be lawfully exported from Canada, Mexico, Japan, or the
United States, as applicable, without any license or other authorization; and (ii) can be lawfully
imported into, and comply with all applicable Laws of, any eligible country.

FBA Definitions

"Amazon Fulfillment Units" means Units fulfilled using FBA that are sold through an Amazon Site.
For avoidance of doubt, if you have successfully registered for or used both the FBA and Selling on
Amazon Services, then the term "Amazon Fulfillment Units" and the defined term "Amazon Fulfilled
Products" in the Selling on Amazon Service Terms both refer to the same items.

"FBA Excluded Product" means any Unit that is an Excluded Product or is otherwise prohibited by
the applicable Program Policies.

"Foreign Address" means (a) if the Elected Country is the United States, any mailing address that is
not (i) within the fifty states of the United States or Puerto Rico, or (ii) an APO/FPO address; and (b) if
the Elected Country is not the United States, any mailing address that is not within the Elected
Country.

"Fulfillment Request" means a request that you submit to us (in accordance with the standard
methods for submission prescribed by us) to fulfill one or more Multi-Channel Fulfillment Units.

"Multi-Channel Fulfillment Units" has the meaning in Section F-2.

"Sellable Unit" means a Unit that is not an Unsuitable Unit.

"Seller Agreement" means the Selling on Amazon Service Terms, the Merchants@ Program
Agreement, the Marketplace Participation Agreement, any successor to any of these agreements, or
any other similar agreement (as determined by Amazon) between you and us that permits you to offer
products and services via a particular Amazon Site.

"Shipping Information" means with respect to any purchased Unit(s), the following information: the
name of the recipient, the shipping address, the quantity of Units to be shipped, and any other
shipping-related information we may reasonably request.

"Unit" means a unit of Your Product that you deliver to Amazon in connection with the FBA Program.

"Unsuitable Unit" means a Unit: (a) that is defective, damaged, unfit for a particular purpose, or
lacking required label(s); (b) the labels for which were not properly registered with Amazon before
shipment or do not match the product that was registered; (c) that is an FBA Excluded Product or
does not comply with the Agreement (including applicable Service Terms and Program Policies); (d)
that Amazon determines is unsellable or unfulfillable; or (e) that Amazon determines is otherwise
unsuitable.

Amazon Clicks Service Terms

Amazon Clicks, including Amazon Sponsored Products ("Amazon Clicks"), is a Service that allows you
to advertise Your Products on Amazon Network Properties.



                                                                                                        23
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 30 of 41



These Amazon Clicks Service Terms are part of the Agreement, and, unless specifically provided
otherwise, concern and apply only to your participation in Amazon Clicks. BY REGISTERING FOR OR
USING AMAZON CLICKS, YOU (ON BEHALF OF YOURSELF OR THE BUSINESS YOU REPRESENT) AGREE
TO BE BOUND BY THE AGREEMENT, INCLUDING THESE AMAZON CLICKS SERVICE TERMS.

C-1 Amazon Clicks

Your Ads may be displayed or made available on Amazon Network Properties as we determine. We do
not guarantee that Your Ads will be displayed or made available on any Amazon Network Property, or
that Your Ads will appear in any particular position or rank. Notwithstanding any other provision of the
Agreement, we may in our sole discretion restrict, modify or otherwise determine the content,
appearance, design, functionality and all other aspects of Your Ads, and we may remove any of Your
Ads without notice. Except to the extent expressly stated in the Agreement, you are solely responsible
for all obligations, risks and other aspects pertaining to the sale of any of Your Products referred to in
Your Ads, including without limitation order processing, order fulfillment, returns, refunds, recalls,
misdelivery, theft, customer service, and collection of taxes. In addition, you are solely responsible for
all ad content, URLs and any other information you submit to us in connection with Your Ads, and the
websites and/or other properties to which Your Ads direct users (other than the Amazon Site).

We may use mechanisms that rate, or allow users to rate, Your Products and/or your performance,
and we may make these ratings and feedback publicly available. We may use any means we
determine necessary to review and monitor Your Ads to improve our service and ad quality.

C-2 Product Information

You will, in accordance with applicable Program Policies, provide, in the format we require, accurate
and complete information for each of Your Ads. You will update this information as necessary to
ensure that it is at all times accurate and complete. You will not provide any information for, or
otherwise seek to advertise for sale on any Amazon Network Property, any products that are unlawful
or are otherwise prohibited by applicable Program Policies.

C-3 Amazon Clicks Requirements

Using the highest industry standards, you will treat users and customers who link to Your Products via
any of Your Ads with courtesy and respect during all stages of the buying process and resolve to our
and their satisfaction in a timely and professional manner any related customer service matters we or
they bring to your attention. You will ensure that Your Materials and your advertisement, offer, sale
and fulfillment of Your Products comply with all applicable Laws and Program Policies. You will not,
directly or indirectly, engage in any fraudulent, impermissible, inappropriate or unlawful activities in
connection with your participation in Amazon Clicks, including: (a) sending multiple listings of identical
products in the same feed or sending multiple feeds under different accounts; (b) generating
fraudulent, repetitive or otherwise invalid clicks, impressions, queries or other interactions, whether
through the use of automated applications or otherwise; (c) collecting any user information from any
Amazon Network Property or retrieving, extracting, indexing or caching any portion of any Amazon
website or services or the websites or services of our Affiliates, whether through the use of automated
applications or otherwise; (d) targeting communications of any kind on the basis of the intended
recipient being a user of any Amazon Network Property; (e) interfering with the proper working of any
Amazon Network Property, Amazon Clicks or our systems; or (f) attempting to bypass any mechanism
we use to detect or prevent any of the activities described in this paragraph.

C-4 Payment and Tax Matters

You will pay us the applicable fees we calculate for your use of the Amazon Clicks Service. Any per
Click fee will be determined solely by Amazon based on the amount you bid for each of Your Ads,
consistent with any applicable product category minimums and Program Policies. You agree to pay us
the applicable fees we calculate for your use of the Amazon Clicks Service in the applicable Local


                                                                                                       24
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 31 of 41



Currency only. In addition to any other means permitted by the Agreement, we may collect the
applicable fees: (a) in accordance with the payment ladder described in the Program Policies; and (b)
on a recurring monthly basis for any remaining unpaid fees accrued after the last ladder payment
charged each month. If we choose to invoice you for amounts due to us under the Agreement, you will
pay the invoiced amounts within 30 days of the date of the applicable invoice. We may require
payment of interest at the rate of 1.5% per month compounded monthly (19.56% compounded
annually) or the highest legally permissible rate, whichever is lower, on all amounts not paid when due
until paid in full. You will reimburse us for all fees incurred in connection with our collection of
amounts payable and past due. You waive all claims related to the fees we charge (including without
limitation fees based on suspected invalid Clicks on or invalid impressions of Your Ads), unless claimed
within 60 days after the date charged. You understand third parties may generate impressions or
Clicks on Your Ads for improper purposes, and you accept this risk. Your sole and exclusive remedy for
any suspected invalid impressions or Clicks is to request advertising credits within the timeframe set
out above.

C-5 Effect of Termination

Upon any termination of the Term of the Agreement or these Amazon Clicks Service Terms, all rights
and obligations of the parties under these Amazon Clicks Service Terms will terminate, except that
Sections C-1, C-2, C-4, C-5, C-6 and C-7 will survive termination.

C-6 Agents

If you are an Agent: (a) you represent and warrant that you have been appointed as an agent of an
Amazon Clicks Participant, that you are duly authorized to enter into this Agreement on behalf of the
Amazon Clicks Participant and have full power and authority to bind the Amazon Clicks Participant to
this Agreement, that all of your actions related to this Agreement and the Amazon Clicks Service will
be within the scope of this agency, and that the Agreement including these Amazon Clicks Service
Terms will be enforceable against the Amazon Clicks Participant in accordance with its terms; (b) you
will, upon our request, provide us written confirmation of the agency relationship between you and the
Amazon Clicks Participant, including, for example, the Amazon Clicks Participant’s express
acknowledgment that you are its Agent and are authorized to act on its behalf in connection with
Amazon Clicks; (c) except as set forth in the Agreement, you will not make any representation,
warranty, promise or guarantee about Amazon Clicks, us or your relationship with us; (d) you will
perform your duties pursuant to the Agreement including these Amazon Clicks Service Terms in a
professional manner consistent with any requirements we may establish; (e) you will not at any time
use information received in connection with Amazon Clicks to conduct any marketing efforts targeted
at our existing advertisers or Amazon Clicks Participants; (f) you and the Amazon Clicks Participant
are each responsible for all payment obligations under these Amazon Clicks Service Terms, and you
and the Amazon Clicks Participant each waive any rights that might require us to proceed against one
or more of you prior to proceeding against the other; and (g) you will abide by all restrictions
applicable to the Amazon Clicks Participant under this Agreement, including without limitation
confidentiality and non-use obligations (e.g., you will not disclose any Confidential Information
generated or collected in connection with Amazon Clicks to any person or entity other than to the
Amazon Clicks Participant to which such data or information relates, and you will not use any
Confidential Information generated or collected in connection with Amazon Clicks for any purpose
other than creating, managing, and reporting advertising campaigns on Amazon Network Properties
on behalf of the particular Amazon Clicks Participant that has expressly authorized you to do so).

C-7 Miscellaneous

C-7.1 Representations

In addition to your representations and warranties in Section 5 of the Agreement, you represent and
warrant to us that: (a) on any website to which Your Ads link (other than on the Amazon Site), you
will at all times post and comply with a privacy policy that complies with all applicable Laws; and (b)
Your Materials and any information displayed on your website or on any website to which Your Ads link

                                                                                                     25
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 32 of 41



(for the Amazon Site, only to the extent such information is based on Your Materials) comply with all
applicable Laws (including without limitation all marking and labelling requirements) and do not
contain any false, misleading, infringing, defamatory, obscene or sexually explicit materials (except to
the extent expressly permitted under applicable Program Policies).

C-7.2 Indemnification

In addition to your obligations under Section 6 of the Agreement, you agree to indemnify, defend and
hold harmless us, our Affiliates, and our and their respective officers, directors, employees,
representatives and agents against any Claim arising from or related to: (a) your participation in
Amazon Clicks, including without limitation the display of any of Your Ads, any Content, data,
materials or other items or information to which Your Ads link, or any actual or alleged infringement of
any Intellectual Property Rights by any of the foregoing; (b) your actual or alleged breach of any
representation, warranty, or obligation set forth in these Amazon Clicks Service Terms or the Program
Policies; or (c) if you are an Agent, any breach or alleged breach of Section C-6 or your other
representations, warranties, or obligations set forth in these Amazon Clicks Service Terms.

C-7.3 Disclaimers

IN ADDITION TO THE DISCLAIMERS IN SECTION 7 OF THE AGREEMENT, WE AND OUR AFFILIATES
DISCLAIM AND YOU WAIVE ALL CLAIMS REGARDING ANY GUARANTEES ABOUT TIMING,
POSITIONING, ADJACENCY, PERFORMANCE, QUANTITY OR QUALITY OF (AS APPLICABLE):
PLACEMENTS, TARGETING, IMPRESSIONS, CLICKS, CLICK RATES, CONVERSION RATES, AUDIENCE
SIZE, DEMOGRAPHICS OR ADVERTISING COSTS.

C-7.4 API Partner

You may authorize another entity (“API Partner”) to access or use the Amazon Clicks Service on your
behalf through an application program interface or other means as we may designate. Your
authorization of an API Partner to access or use the Amazon Clicks Services is conditioned on our
consent, which we may grant or withdraw at any time in our sole discretion. You will require your API
Partner to be bound by, and your API Partner will comply with, all restrictions applicable to you under
this Agreement (including without limitation your confidentiality and non-use obligations). As between
you and us, you will be fully responsible for the acts, omissions, and obligations of your API Partner as
if such acts, omissions, and obligations were your acts, omissions, and obligations.

Amazon Clicks Definitions

"Agent" means an advertising agency or other person or entity who represents an Amazon Clicks
Participant as its agent.

"Amazon Clicks Participant" means any person or entity enrolled in Amazon Clicks by you if you
are the Agent of that person or entity.

"Amazon Network Properties" means: (a) the Amazon Site; (b) any website, device, service,
feature or other online point of presence operated by Amazon or any of our Affiliates; and (c) any
Amazon Associated Properties.

"Click" means each time a user clicks on any of Your Ads as determined solely by Amazon.

"Your Ads" means any advertisement for Your Product based upon Your Materials that is displayed
through Amazon Clicks.

Transaction Processing Service Terms


                                                                                                      26
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 33 of 41



BY REGISTERING FOR OR USING ANY SERVICE OTHER THAN AMAZON CLICKS FOR WHICH THE
ELECTED COUNTRY IS THE UNITED STATES, YOU (ON BEHALF OF YOURSELF OR THE BUSINESS YOU
REPRESENT) AGREE TO BE BOUND BY THESE TRANSACTION PROCESSING SERVICE TERMS FOR THAT
SERVICE. NOTWITHSTANDING THE FOREGOING, IF A SEPARATE AGREEMENT GOVERNS THE
OFFER, SALE OR FULFILLMENT OF YOUR PRODUCTS ON THE US AMAZON SITE, THE TERMS
OF THAT AGREEMENT WILL CONTINUE TO GOVERN THE PROCESSING OF YOUR
TRANSACTIONS TO THE EXTENT DESCRIBED IN THAT AGREEMENT.

P-1 Payments Processing Agency Appointment

For non-invoiced orders, you authorize Amazon Payments, Inc. to act as your agent for purposes of
processing payments, refunds and adjustments for Your Transactions, receiving and holding Sales
Proceeds on your behalf, remitting Sales Proceeds to Your Bank Account, charging your Credit Card,
and paying Amazon and its Affiliates amounts you owe in accordance with this Agreement or other
agreements you may have with Amazon Affiliates. For invoiced orders, you authorize: (a) Amazon
Capital Services, Inc. to act as your agent for purposes of processing payments, refunds and
adjustments for Your Transactions, and receiving and holding Sales Proceeds on your behalf; and (b)
Amazon Services LLC to act as your agent for purposes of remitting Sales Proceeds to Your Bank
Account, charging your Credit Card, and paying Amazon and its Affiliates amounts you owe in
accordance with this Agreement or other agreements you may have with Amazon Affiliates. Amazon
Payments, Inc., Amazon Capital Services, Inc., and Amazon Services LLC are each an “Amazon
Payments Agent”. The applicable Amazon Payments Agents provide the services described in these
Transaction Processing Service Terms and the related services described in Sections S-1.4, S-2.2, S-6,
and F-8.3 of the Agreement (collectively, the "Transaction Processing Services").

When a buyer instructs us to pay you, you agree that the buyer authorizes and orders us to commit
the buyer's payment (less any applicable fees or other amounts we may collect under this Agreement)
to you. You agree that buyers satisfy their obligations to you for Your Transactions when we receive
the Sales Proceeds. We will remit funds to you in accordance with this Agreement.

P-2 Remittance

Subject to Section 2 of the General Terms of this Agreement, the applicable Amazon Payments Agents
will remit funds to you in accordance with Section S-6 of the Agreement and these Transaction
Processing Service Terms. Each applicable Amazon Payments Agent's obligation to remit funds
collected or received by it or otherwise credited to your available balance in connection with Your
Transactions is limited to funds in your available balance that have become available in accordance
with this Agreement less amounts owed to Amazon and any taxes that Amazon automatically
calculates, collects and remits to a tax authority according to applicable law, as specified in the Tax
Policies, subject to chargeback or reversal or withheld for anticipated claims in accordance with this
Agreement. Without limiting Amazon's rights to collect any amounts you owe, the applicable Amazon
Payments Agent's receipt of Sales Proceeds or crediting of Sales Proceeds to your available balance
discharges your obligation to pay applicable fees and other amounts under this Agreement to the
extent the Sales Proceeds received or credited equal or exceed the fees and other amounts you owe
and the Sales Proceeds are applied to the payment of those fees and amounts.

P-3 Your Funds

Your Sales Proceeds will be held in an account with the applicable Amazon Payments Agent (a "Seller
Account") and will represent an unsecured claim against that Amazon Payments Agent. Your Sales
Proceeds are not insured by the Federal Deposit Insurance Corporation, nor do you have any right or
entitlement to collect Sales Proceeds directly from any customer. Prior to disbursing funds to you, an
Amazon Payments Agent may combine Sales Proceeds held with the funds of other users of the
Services, invest them, or use them for other purposes permitted by applicable Laws. You will not
receive interest or any other earnings on any Sale Proceeds. To the extent required by applicable Laws,
an Amazon Payments Agent will not use any funds held on your behalf for its corporate purposes, will


                                                                                                     27
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 34 of 41



not voluntarily make such funds available to its creditors in the event of bankruptcy or for any other
purpose, and will not knowingly permit its creditors to attach such funds.

P-4 Verification

We may at any time require you to provide any financial, business or personal information we request
to verify your identity. You authorize us to obtain from time to time consumer credit reports to
establish or update your Seller Account or in the event of a dispute relating to this Agreement or the
activity under your Seller Account. You agree to update all Seller Account information promptly upon
any change. The Amazon Payments Privacy Notice applies to transactions processed by Amazon
Payments, Inc.

P-5 Dormant Accounts

If there is no activity (as determined by us) in connection with your Seller Account for the period of
time set forth in applicable unclaimed property laws and we hold Sales Proceeds on your behalf, we
will notify you by means designated by us and provide you the option of keeping your Seller Account
open and maintaining the Sales Proceeds in your Seller Account. If you do not respond to our notice(s)
within the time period we specify, we will send the Sales Proceeds in your Seller Account to your state
of residency, as determined by us based on the information in your Seller Account. If we are unable to
determine your state of residency or your Seller Account is associated with a foreign country, your
funds may be sent to the State of Delaware.

Marketplace Web Service Terms

The Marketplace Web Service (“MWS”) is a Service that enables your systems to interface with certain
features or functionality available to Sellers. These MWS Service Terms are part of the Agreement, but,
unless specifically provided otherwise, concern and apply only to your participation in MWS.

BY REGISTERING FOR OR USING THE MARKETPLACE WEB SERVICE, YOU (ON BEHALF OF YOURSELF
OR THE BUSINESS YOU REPRESENT) AGREE TO BE BOUND BY THE AGREEMENT, INCLUDING THESE
MARKETPLACE WEB SERVICE TERMS.

MWS-1 Description of the Marketplace Web Service.

We may make available to you MWS Materials that permit your systems to interface with certain
features or functionality available to Sellers. MWS and MWS Materials are provided by us at no charge,
subject to the General Terms of this Agreement and the Marketplace Web Service Terms. All terms
and conditions applicable to MWS and MWS Materials are solely between you and us. MWS Materials
that are Public Software may be provided to you under a separate license, in which case,
notwithstanding any other provision of this Agreement, that license will govern your use of those MWS
Materials. For the avoidance of doubt, except to the extent expressly prohibited by the license
governing any MWS Materials that are Public Software, all of the non-license provisions of this
Agreement will apply.

MWS-2 License and Related Requirements.

MWS-2.1 Generally. Subject to your completion of our online registration process for MWS and
compliance with the terms of this Agreement, including all applicable Program Policies, we grant you a
limited, revocable, non-exclusive, non-sublicenseable, nontransferable license to do the following: (a)
access and use MWS, and install, copy, and use MWS Materials, solely in support of your use of the
Services covered by this Agreement in accordance with any applicable MWS Specifications, or (b)
access and use MWS, and install, copy, use, and distribute MWS Materials, for the purpose of
integrating or enhancing a Seller’s systems with the features and functionality permitted by us to be
accessed through MWS, but solely in support of Sellers who (i) we approve as participating in good


                                                                                                         28
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 35 of 41



standing in the applicable Services covered by this Agreement, and (ii) have specifically authorized
you to provide support services for their Selling Account under an agreement between you and the
applicable Seller.

MWS-2.2 Selling Account. You must maintain a Selling Account (which may be a Staging Account)
in good standing at all times during the Term.

MWS-2.3 License Restrictions. You may use and access MWS and applicable MWS Materials only
through MWS APIs documented and communicated by us to you. You may not and may not authorize
any other party to do any of the following with MWS or MWS Materials: (a) reverse engineer,
decompile, or disassemble them; (b) modify or create derivative works based upon them in whole or
in part; (c) distribute copies of them; (d) remove any proprietary notices or labels on them; (e) use
any Public Software in any manner that requires, pursuant to the license applicable to such Public
Software, that MWS or any MWS Materials be disclosed, licensed, distributed, or otherwise made
available to anyone; (f) resell, lease, rent, transfer, sublicense, or otherwise transfer rights to them;
(g) access or use them in a way intended to avoid incurring any applicable fees or exceeding usage
limits or quotas; or (h) engage in any activities we otherwise prohibit. In addition, all licenses granted
in these Marketplace Web Service Terms are conditional on your continued compliance with this
Agreement, and will immediately and automatically terminate if you do not comply with any term or
condition of this Agreement.

MWS-2.4 Account Identifiers and Credentials. To access MWS APIs, you must use your Account
Identifiers and Credentials in accordance with these Marketplace Web Service Terms. Your Account
Identifiers and Credentials are for your personal use only and you must maintain their secrecy and
security. You are solely responsible for all activities that occur using your Account Identifiers and
Credentials, regardless of whether the activities are undertaken by you or a third party (including your
employees, contractors, or agents). You will provide us with notice immediately if you believe an
unauthorized third party may be using your Account Identifiers and Credentials or if your Account
Identifiers and Credentials are lost or stolen. We are not responsible for unauthorized use of your
Account Identifiers and Credentials.

MWS-2.5 Security of Your Information. You are solely responsible for the development, content,
operation, and maintenance of Your Information, and for properly configuring and using MWS and
taking your own steps to maintain appropriate security, protection and backup of Your Information,
including using encryption technology to protect them from unauthorized access and routinely
archiving them. We are not responsible for any unauthorized access to, alteration of, or the deletion,
destruction, damage, loss, or failure to store any of Your Information in connection with MWS
(including as a result of your or any Seller’s or other third party’s errors, acts, or omissions).

MWS-2.6 MWS Applications. Prior to making your MWS Application available for commercial use,
you must thoroughly test your MWS Application to ensure that it operates properly with MWS and
MWS Materials, including, without limitation, that it complies with MWS Specifications.

MWS-2.7 Information and System Access. To the extent you access or use MWS or MWS Materials
for the purposes set forth in Section MWS-2.1 of this Agreement, you will not access or use any
Selling Account unless and only for so long as the access and use is (a) approved beforehand in
writing by the Seller as part of a binding agreement between you and the Seller, and (b) required to
deliver or operate an MWS Application to or on behalf of the Seller in accordance with that agreement.
You may not modify the account settings, Content, or offers of any Selling Account or make any other
change to a Selling Account except to the extent authorized in writing by the Seller as part of a
binding agreement between you and the Seller. You will not access or use any MWS Transaction
Information or Personal Information for any purpose other than the delivery or operation of an MWS
Application to or on behalf of the Seller. You may not reproduce or disseminate or disclose to any third
party any MWS Transaction Information or Personal Information for any purpose. Without limiting the
foregoing, you will (i) take appropriate technical and organizational measures to protect against
unauthorized or unlawful processing or use of MWS Transaction Information or Personal Information
and against accidental loss or destruction of, or damage to, MWS Transaction Information or Personal


                                                                                                        29
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 36 of 41



Information, (ii) maintain all MWS Transaction Information and Personal Information logically separate
from all other information, and (iii) at all times ensure that you are aware of and have documentation
of the location of all copies of any MWS Transaction Information or Personal Information stored by or
for you.

MWS-3 Termination.

MWS-3.1 Termination of Your Access to MWS and MWS Materials. Without limiting the parties’
rights and obligations under the Agreement, we may limit, suspend, or terminate your access to MWS
and all MWS Materials at any time and for any reason upon notice to you, including but not limited to
circumstances where your access to any other Service is suspended or terminated, where the access
of any Seller you support to use one or more Services is suspended or terminated, or if we determine:

      • your use of MWS or MWS Materials (a) poses a security risk to MWS or MWS Materials or any
          Seller or other of our customers, (b) may harm our systems or any Seller or other of our
          customers, or (c) may subject us or any third party to liability;
      • you are using MWS or MWS Materials for fraudulent or illegal activities; or
      • our provision of any aspect of MWS or MWS Materials to you is prohibited by law.

Upon any suspension or termination of your access to MWS, you will immediately cease use of MWS
and all MWS Materials. Upon any termination of your access to MWS, you will also immediately
destroy all MWS Materials. Upon any suspension or termination of your access to MWS, we may cause
your Account Identifiers and Credentials to cease to be recognized by the Amazon Network for the
purposes of MWS and MWS Materials.

MWS-3.2 Effect of Termination. Upon termination of these Marketplace Web Service Terms, all
rights and obligations of the Parties under these Marketplace Web Service Terms will be extinguished,
except that Sections MWS-1, MWS-3, MWS-4, MWS-5, MWS-6, MWS-7, MWS-8, MWS-9, and MWS-10
survive termination.

MWS-4 Modifications to MWS or MWS Materials.

We may change, deprecate, or discontinue MWS or MWS Materials (including by changing or removing
features or functionality of MWS or MWS Materials) from time to time.

MWS-5 Notices.

For notices made by you to us under these Marketplace Web Service Terms and for questions
regarding this Agreement, MWS, or MWS Materials, you may contact us at the Contact Address.

MWS-6 Suggestions.

If you suggest to us improvements to MWS or MWS Materials (collectively, "MWS Suggestions"), in
addition to the rights you grant to us in the General Terms, we will own all right, title, and interest in
and to the MWS Suggestions, even if you have designated the MWS Suggestions as confidential. We
will be entitled to use the MWS Suggestions without restriction. You irrevocably assign to us all right,
title, and interest in and to the MWS Suggestions and agree to provide us any assistance we may
require to document, perfect, and maintain our rights in the MWS Suggestions. We reserve the right
to contact Sellers in order to conduct periodic surveys to ascertain Sellers’ general level of satisfaction
with the MWS and MWS Materials and with your delivery of related services to Sellers, and you agree
that we may publically report the results of surveys without restriction.

MWS-7 Rights in MWS, MWS Materials, MWS Specifications, and the Amazon Network.




                                                                                                         30
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 37 of 41



As between you and us, we or our licensors own all right, title, and interest in and to MWS, MWS
Materials, MWS Specifications, and the Amazon Network. Except as provided in Section MWS-2 of this
Agreement, you obtain no rights under this Agreement from us or our licensors to MWS, MWS
Materials, MWS Specifications, or the Amazon Network, including any related intellectual property
rights.

MWS-8 Indemnification.

In addition to your obligations under the General Terms of this Agreement, you agree to defend,
indemnify, and hold harmless us, our Affiliates, our and their licensors, and each of our and their
respective employees, officers, directors, and representatives from and against any Claims arising out
of or relating to: (a) your use of MWS or MWS Materials (including any of Your Materials you upload,
transfer, or otherwise make available to or through MWS); (b) Your Information or the combination of
Your Information with other applications, Content, or processes, including any claim involving alleged
infringement or misappropriation of third party rights or the use, development, design, production,
advertising, or marketing of Your Information; or (c) any dispute between you and any Seller. If we or
any of our Affiliates are obligated to respond to a third party subpoena or other compulsory legal order
or process in connection with your use of MWS or MWS Materials (including as described in clause (a)
above), you will also reimburse us for reasonable attorneys’ fees, as well as our or their employees’
and contractors’ time and materials spent responding to the third party subpoena or other compulsory
legal order or process at our or their then-current hourly rates. For Claims outlined in clauses (a)
through (c) above, you must: (i) defend against any Claim with counsel of your own choosing (subject
to our prior written consent); or (ii) settle the Claim as you deem appropriate, provided that you
obtain our prior written consent before entering into any settlement. We may also assume control of
the defense and settlement of the Claim at any time.

MWS-9 Disclaimers.

IN ADDITION TO THE DISCLAIMERS IN THE GENERAL TERMS OF THIS AGREEMENT, MWS AND MWS
MATERIALS ARE PROVIDED "AS IS". WE AND OUR AFFILIATE COMPANIES AND LICENSORS MAKE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE REGARDING MWS OR MWS MATERIALS, INCLUDING ANY WARRANTY THAT MWS OR
MWS MATERIALS WILL BE UNINTERRUPTED, ERROR FREE, OR FREE OF HARMFUL COMPONENTS, OR
THAT ANY SOFTWARE, DATA, TEXT, AUDIO, VIDEO, IMAGES, OR OTHER CONTENT YOU ACCESS, USE,
STORE, RETRIEVE, OR TRANSMIT IN CONNECTION WITH MWS, INCLUDING YOUR INFORMATION,
WILL BE SECURE OR NOT OTHERWISE LOST OR DAMAGED. EXCEPT TO THE EXTENT PROHIBITED BY
LAW, WE AND OUR AFFILIATES AND LICENSORS DISCLAIM ALL WARRANTIES, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR QUIET ENJOYMENT, AND ANY WARRANTIES ARISING OUT OF
ANY COURSE OF DEALING OR USAGE OF TRADE. FURTHER, NEITHER WE NOR ANY OF OUR
AFFILIATES OR LICENSORS WILL BE RESPONSIBLE FOR ANY COMPENSATION, REIMBURSEMENT, OR
DAMAGES ARISING IN CONNECTION WITH: (A) THE INABILITY TO USE MWS OR MWS MATERIALS,
INCLUDING AS A RESULT OF ANY TERMINATION OR SUSPENSION OF THIS AGREEMENT OR YOUR
USE OF OR ACCESS TO MWS OR MWS MATERIALS; (B) THE COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES; (C) ANY INVESTMENTS, EXPENDITURES, OR COMMITMENTS BY YOU IN
CONNECTION WITH THIS AGREEMENT OR YOUR USE OF OR ACCESS TO MWS OR MWS MATERIALS;
OR (D) ANY TERMINATION OR SUSPENSION OF THIS AGREEMENT OR YOUR USE OF OR ACCESS TO
MWS OR MWS MATERIALS. WE AND OUR AFFILIATE COMPANIES AND LICENSORS MAY DISCONTINUE
PROVIDING OR DEPRECATE MWS AND ANY MWS MATERIALS, AND MAY CHANGE THE NATURE,
FEATURES, FUNCTIONS, SCOPE, OR OPERATION OF MWS AND ANY MWS MATERIALS FROM TIME TO
TIME, AND YOU AGREE THAT NEITHER WE NOR ANY OF OUR AFFILIATE COMPANIES OR LICENSORS
WILL BE LIABLE TO YOU FOR ANY OF THE FOREGOING ACTIONS.

MWS-10 Other Terms.

MWS-10.1 Non-Exclusive Rights.



                                                                                                     31
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 38 of 41



The rights we grant you in this Agreement are nonexclusive, and we reserve the right (a) to develop
or have developed for us products, services, concepts, systems, or techniques that are similar to or
compete with any of the products, services, concepts, systems, or techniques that you may develop or
use in connection with MWS or MWS Materials and (b) to hire, appoint, or assist third party developers
or systems integrators who may offer products, services, concepts, systems, or techniques that are
similar to or compete with yours. Each of us will be free to establish our own pricing for our products
and services. As between you and us, you will be solely responsible and liable for payment of all costs
and expenses of any nature incurred by you or your employees in connection with the performance of
your obligations and exercise of your rights under these Marketplace Web Service Terms or under any
agreement you enter into with any Seller or other third party.

MWS-10.2 Confidentiality.

You agree not to disclose any Confidential Information we make available under these Marketplace
Web Service Terms. However, you will not be required to maintain the confidentiality of any
information we make available under these Marketplace Web Service Terms that: (a) is or becomes
publicly available without breach of this Agreement; (b) can be shown by documentation to have been
known to you at the time of your receipt from us without breach of this Agreement or any other
agreement between you and us; (c) is received from a third party who did not acquire or disclose the
same by a wrongful or tortious act; or (d) can be shown by documentation to have been
independently developed by you without reference to Confidential Information.

MWS-10.3 Import and Export Compliance.

In using MWS and MWS Materials, you will comply with all applicable import, re-import, export, and
re-export control laws and regulations, including the Export Administration Regulations, the
International Traffic in Arms Regulations, and country-specific economic sanctions programs
implemented by the Office of Foreign Assets Control.

MWS-10.4 No Third Party Beneficiaries.

Except as expressly set forth in these Marketplace Web Service Terms, these Marketplace Web Service
Terms do not create any third party beneficiary rights in any individual or entity that is not a party to
these Marketplace Web Service Terms.

Marketplace Web Service Definitions

"Account Identifiers and Credentials" means account IDs and any unique public key/private key
pair issued by us or an Affiliate Company that enables you to access and use MWS or MWS Materials.

"Amazon Network" means our and our Affiliate Companies’ internal data center facilities, servers,
networking equipment, and host software systems (e.g., virtual firewalls) that are within our or their
reasonable control and are used to provide MWS or MWS Materials.

"API" means an application programming interface.

"Contact Address" means: mws-admin@amazon.com, with a copy to P.O. Box 81226, Seattle, WA
98108-1226, Attn: Marketplace Web Service Support.

"MWS Application" means a software application or website that interfaces with MWS or MWS
Materials.

"MWS Materials" means any software, data, text, audio, video, images, or other Content we make
available in connection with MWS, including APIs, related documentation, software libraries, and other
supporting materials, regardless of format.


                                                                                                      32
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 39 of 41



"MWS Specifications" means any technical and operational specifications, security protocols and
other documentation or policies provided or made available by us with respect to MWS or MWS
Materials.

"MWS Transaction Information" means any information, data, or Content relating to any Selling
Account, to any customer, or to any transactions processed by or for the Amazon Contracting Party or
any of its Affiliate Companies or on any website.

"Personal Information" means all personally identifiable information relating to Sellers and
customers and other third parties including, but not limited to, name, address, e-mail address, phone
number, survey responses, and purchases.

"Public Software” means any software, documentation, or other material that contains, or is derived
(in whole or in part) from, any software, documentation, or other material that is distributed as free
software, open source software (e.g., Linux) or similar licensing or distribution models, including but
not limited to software, documentation, or other material licensed or distributed under any of the
following licenses or distribution models, or licenses or distribution models similar to any of the
following: (a) the GNU General Public License (GPL); Lesser/Library GPL (LGPL), or Free
Documentation License; (b) The Artistic License (e.g., PERL); (c) the Mozilla Public License; (d) the
Netscape Public License; (e) the Sun Community Source License (SCSL); (f) the Sun Industry
Standards License (SISL); (g) the BSD License; and (h) the Apache License.

"Seller" means any person or entity (including you, if applicable) that is participating in a service
covered by this Agreement.

"Selling Account" means the password protected account we make available to a Seller in support of
its participation in one or more Services covered by this Agreement.

"Staging Account" means a Selling Account with status “in staging” that we make available to a third
party service provider whom we allow to access our online portals and tools provided to Sellers for the
purpose of integrating or enhancing a Seller's systems with the features or functionality made
accessible by us through MWS or MWS Materials.

"Your Information" means the software, data, text, audio, video, images, or other Content that you
use in connection with MWS or MWS Materials, that you cause to interface with MWS, or that you
upload to MWS.




                                                                                                        33
Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 40 of 41




                    EXHIBIT C
        Case 2:21-cv-00850-BAT Document 1-1 Filed 06/24/21 Page 41 of 41




Amazon Anti-Counterfeiting Policy
Published 7/31/19
Amazon strives to ensure a trustworthy shopping experience for our customers. By selling on
Amazon, you agree that:

       The sale of counterfeit products is strictly prohibited.
       You may not sell any products that are not legal for sale, such as products that have been
        illegally replicated, reproduced, or manufactured
       You must provide records about the authenticity of your products if Amazon requests that
        documentation

Failure to abide by this policy may result in loss of selling privileges, funds being withheld,
destruction of inventory in our fulfilment centers, and other legal consequences.


More information
       Sell Only Authentic and Legal Products. It is your responsibility to source, sell, and fulfill only
        authentic products that are legal for sale. Examples of prohibited products include:
            o Bootlegs, fakes, or pirated copies of products or content
            o Products that have been illegally replicated, reproduced, or manufactured
            o Products that infringe another party’s intellectual property rights
       Maintain and Provide Inventory Records. Amazon may request that you provide
        documentation (such as invoices) showing the authenticity of your products or your
        authorization to list them for sale. You may remove pricing information from these
        documents, but providing documents that have been edited in any other way or that are
        misleading is a violation of this policy and will lead to enforcement against your account.
       Consequences of Selling Inauthentic Products. If you sell inauthentic products, we may
        immediately suspend or terminate your Amazon selling account (and any related accounts),
        destroy any inauthentic products in our fulfillment centers at your expense, and/or withhold
        payments to you.
       Amazon Takes Action to Protect Customers and Rights Owners. Amazon also works with
        manufacturers, rights holders, content owners, vendors, and sellers to improve the ways we
        detect and prevent inauthentic products from reaching our customers. As a result of our
        detection and enforcement activities, Amazon may:
            o Remove suspect listings.
            o Take legal action against parties who knowingly violate this policy and harm our
                 customers. In addition to criminal fines and imprisonment, sellers and suppliers of
                 inauthentic products may face civil penalties including the loss of any amounts
                 received from the sale of inauthentic products, the damage or harm sustained by the
                 rights holders, statutory and other damages, and attorney’s fees.
       Reporting Inauthentic Products. We stand behind the products sold on our site with our A-to-
        z Guarantee, and we encourage rights owners who have product authenticity concerns
        to notify us. We will promptly investigate and take all appropriate actions to protect
        customers, sellers, and rights holders. You may view counterfeit complaints on the Account
        Health page in Seller Central.
